Exhibit 10.97

EXECUTION COPY

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of November __,
2017, by and among Motif, Inc., a California corporation (“Company”), the
shareholders of Company listed on Exhibit A and the signature pages hereto
(each, a “Seller” and collectively, the “Sellers”), Kaushal Mehta, an
individual, Parul Mehta, an individual, The Ishan Mehta Irrevocable Trust, The
Anishi Mehta Irrevocable Trust (Kaushal Mehta, Parul Mehta, The Ishan Mehta
Irrevocable Trust and The Anishi Mehta Irrevocable Trust collectively,
“Founders” and individually each a “Founder”), Outforce LLC (to initially serve
as the “Sellers’ Agent”), and TeleTech Services Corporation, a Colorado
corporation (“Buyer”).

Recitals

WHEREAS, Buyer desires to purchase seventy percent (70%) of Company’s issued and
outstanding capital stock (the “Company Shares”) from the Sellers, consisting of
all of the shares of Company Series A Preferred Stock from the Series A
Preferred Stock Investors and shares of Company Common Stock from the Former
Employees, and Sellers desire to sell the Company Shares to Buyer in accordance
with the terms of this Agreement.

WHEREAS, Founders have agreed to sell their shares in Company’s capital stock
(the “Founder Shares”) to the Buyer at a later date, pursuant to the terms of a
Shareholders Agreement (as defined below).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows:

SECTION 1.   DEFINITIONS AND INTERPRETATION.

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

1.1       “2012 Stock Plan” means the Motif 2012 Stock Plan, as amended.

1.2       “Adjustment Amount” means the amount (which may be a positive or
negative number) equal to the (x) the Purchase Price, as finally determined
pursuant to Section 2.4, minus (y) the Estimated Purchase Price, if any.

1.3       “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person whether
through the ownership of voting securities, as trustee, personal representative
or executor, by Contract, credit arrangement or otherwise.

1.4       “Ancillary Agreements” means the Founder Employment Agreements and the
Shareholders Agreement.

1.5       “Base Purchase Price” means $46,900,000.





1

--------------------------------------------------------------------------------

 



1.6       “Business” means business process outsourcing operations (customer
contact center).

1.7       “Business Day” means any day that is not a Saturday, Sunday or other
day on which banks are required or authorized by Law to be closed in the state
of California.

1.8       “Capitalized Leases” means any Liabilities under leases that would be
considered capitalized leases under IFRS.

1.9       Closing Cash” means the total amount of cash in the Company’s bank
account(s) as of the end of business on the Closing Date.

1.10     “Closing Date Indebtedness” means the Indebtedness as of the end of
business on the Closing Date.

1.11     “Closing Working Capital” means, with respect to Company, the working
capital of the Company on the Closing Date immediately after Closing has
occurred, as calculated and determined as set forth on Exhibit B attached
hereto.

1.12     “Closing Working Capital Adjustment Amount” means (i) the amount by
which final Closing Working Capital exceeds the Target Closing Working Capital
or (ii) the amount by which final Closing Working Capital is less than the
Target Closing Working Capital, in each case, if applicable; provided that any
amount which is calculated pursuant to clause (ii) above shall be expressed as a
negative number.

1.13     “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.

1.14     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.15     “Company Employee Plan” means (i) each “employee benefit plan” (as such
term is defined in Section 3(3) of ERISA, regardless of whether subject to
ERISA) and each compensation, deferred compensation, cash incentive, equity or
equity-based incentive, stock purchase, pension, retirement, supplemental
retirement, severance, supplemental unemployment, change of control or other
transaction-based incentive, retention incentive, golden parachute, health and
welfare, vacation, sick pay, cafeteria, retiree, reimbursement, fringe benefit
and other employee benefit plan, program, policy, agreement or arrangement
(A) maintained, sponsored, contributed to or required to be contributed to by
Company or, with respect to current or former employees and their dependents of
Company, by Sellers or (B) under which Company has or may have any Liability, in
each case other than any statutory plan, program or arrangement that is required
to be contributed to by Company under applicable Law and maintained by any
Governmental Authority and (ii) each Contract to which Company is a party for
the employment or engagement of any individual on a full-time, part-time,
consulting or other basis, in each case of (i) and (ii) whether written or
unwritten, unfunded or funded, or ongoing or terminated.

1.16     “Company Material Adverse Effect” means any effect, event, fact,
development, circumstance, or change that, individually or in the aggregate, has
(a) resulted or





2

--------------------------------------------------------------------------------

 



would reasonably be expected to result in a material delay or impediment to the
ability of Sellers or Company to perform their obligations under this Agreement
or to consummate the transactions contemplated hereby, or (b) had or would
reasonably be expected to have a material adverse effect upon the assets
(whether tangible or intangible), Liabilities, business, results of operations
or condition (financial or otherwise) of Company, taken as a whole; provided,
however, that, in the case of clause (b), none of the following (or the results
thereof) shall be taken into account, either alone or in combination in
determining whether a Company Material Adverse Effect has occurred: (i) any
change in general economic or political conditions or changes affecting the
industry generally in which Company operates; (ii) any natural disaster, any act
of terrorism, sabotage, military action or war (whether or not declared) or any
other social or political disruption, in each case including any escalation or
worsening thereof; (iii) any adverse change arising from or relating to any
actual or proposed change in Laws applicable to Company or in the interpretation
thereof; (iv) the announcement of this Agreement or the transactions
contemplated by this Agreement or other communication by Buyer of its plans or
intentions with respect to Company; or (v) the consummation of the transactions
contemplated by this Agreement or any actions by Buyer or Company taken pursuant
to this Agreement; provided, however, that with respect to the foregoing clauses
(i), (ii), and (iii), any such change, event, circumstance, occurrence or effect
shall only be disregarded in determining whether a “Company Material Adverse
Effect” has occurred to the extent it does not disproportionately impact Company
and their respective businesses in comparison to other participants in the
industry in which Company operate.

1.17     “Company Stock Option Plans” means the 2012 Stock Plan, and the Motif,
Inc. 2002 Equity Incentive Plan, each as amended to date.

1.18     “Contract” means any contract, agreement, license, sublicense,
mortgage, purchase order, indenture, loan agreement, lease, sublease, agreement
or instrument or any binding commitment to enter into any of the foregoing (in
each case, whether written or oral).

1.19     “D&O Tail Policy” means a directors’ and officers’ liability and
fiduciary liability insurance coverage for all directors, officers and employees
of Company that covers on a primary basis acts or omissions occurring on or
prior to the Closing (including with respect to acts or omissions occurring in
connection with this Agreement and the consummation of the transactions
contemplated hereby) with a coverage period of no less than six (6) years and
with retention or deductible amounts and coverage limit reasonably acceptable to
Buyer.

1.20     “Disclosure Schedule,” “Disclosure Schedules” or “Schedule” means the
Disclosure Schedule attached hereto as Exhibit C, dated as of the date hereof,
delivered by Company to Buyer in connection with this Agreement.

1.21     “EBITDA” means earnings before interest, taxes, depreciation and
amortization. Individual elements and components of the EBITDA calculation will
be determined in accordance with the financial statements which shall be based
upon IFRS.

1.22     “Environmental Laws” means all applicable Laws and any judicial or
administrative interpretation thereof, including all judicial and administrative
Orders and determinations, and all contractual obligations, in each case
concerning pollution, natural resources or use thereof, regulation or protection
of the environment, or exposure to Hazardous





3

--------------------------------------------------------------------------------

 



Materials, including all those relating to the generation, handling,
transportation, treatment, storage, sale, distribution, labeling, discharge,
Release, control, or cleanup of any Hazardous Materials or any other hazardous
materials, substances or wastes.

1.23     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.24     “ERISA Affiliate” means any entity that would have ever been considered
a single employer with Company under Section 4001(b) of ERISA or part of the
same “controlled group” as Company for purposes of Section 302(d)(3) of ERISA.

1.25     “Estimated Closing Working Capital” means the estimate of Closing
Working Capital set forth in the final, agreed upon Estimated Closing Statement,
which shall be calculated in accordance with Exhibit B attached hereto.

1.26     “Estimated Purchase Price” means $[_____] which is an amount equal to
the Parties’ estimate as of the Closing and shall be calculated as follows:
(i) the Base Purchase Price, plus (ii) the Estimated Working Capital Adjustment
Amount (which may be a positive or negative number), minus (iii) the amount of
estimated Closing Date Indebtedness (all as set forth in the final, agreed upon
Estimated Closing Statement), plus (iv) the total amount of estimated Closing
Cash (which is intended to be equivalent to estimated Closing Date Indebtedness)
on the Closing Date, minus (v) $15,000 (estimated to be fifty percent (50%) of
the Exchange Agent Fees).

1.27     “Estimated Working Capital Adjustment Amount” means (i) the amount by
which Estimated Closing Working Capital exceeds the Target Closing Working
Capital or (ii) the amount by which Estimated Closing Working Capital is less
than the Target Closing Working Capital, in each case, if applicable; provided
that any amount which is calculated pursuant to clause (ii) above shall be
expressed as a negative number.

1.28     “Exchange Agent Fees” means the fees and costs charged by HSBC Bank
USA, N.A. and its Affiliates (the “Exchange Agent”) to Buyer and its Affiliates
in connection with serving as the exchange agent with respect to the
transactions under this Agreement.

1.29     “Former Employees” means each of those Sellers indicated as a “Former
Employee” on Exhibit A.

1.30     “Governmental Authority” means any government or political subdivision,
whether federal, state, local or foreign, or any agency or instrumentality of
any such government or political subdivision, or any federal, state, local or
foreign court or arbitrator (which, for purposes of clarity, shall also include
all Governmental Authorities of or located in the Philippines and India,
including for example, the Reserve Bank of India and the relevant state
Registrar of Companies in India).

1.31     “Hazardous Materials” means any material, substance, radiation, or
waste listed, defined, regulated, or that forms the basis for Liability under
Environmental Laws, including the federal Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., or the federal
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., due to its
hazardous, harmful, dangerous or deleterious qualities.





4

--------------------------------------------------------------------------------

 



1.32     “IFRS” means the International Financial Reporting Standards developed
by the International Accounting Standards Board.

1.33     “Indebtedness” means the sum of (i) any indebtedness for borrowed
money, (ii) any indebtedness evidenced by any note, bond, debenture or other
debt security, (iii) any indebtedness for the deferred purchase price of
property or services with respect to which a Person is liable, contingently or
otherwise, as obligor or otherwise, (iv) any commitment by which a Person
assures a creditor against loss (including contingent reimbursement Liability
with respect to letters of credit), (v) any indebtedness guaranteed in any
manner by a Person (including guarantees in the form of an agreement to
repurchase or reimburse), (vi) Capitalized Leases, (vii) any indebtedness
secured by a Lien on a Person’s assets, (viii) any amounts owed to any Person
under any noncompetition, severance or similar arrangement, (ix) any
change-of-control, bonus, retention or similar payment or increased cost that is
triggered in whole or in part by the transactions contemplated by this
Agreement, (x) any Liability of a Person under deferred compensation plans,
incentive plans, phantom stock plans, severance or bonus plans, or similar
arrangements, (xi) all employer-paid or payable payroll Tax Liabilities
associated with the amounts in clauses (viii), (ix) and (x), (xii) any
off-balance sheet financing of a Person (but excluding all leases recorded for
accounting purposes by the applicable Person as operating leases), (xiii) any
accrued and unpaid interest on, and any prepayment premiums, penalties or
similar contractual charges in respect of, any of the foregoing obligations
computed as though payment is being made in respect thereof on the applicable
closing date, and (xiv) any Transaction Expenses.

1.34     “Intellectual Property Rights” means: means all intellectual property
and proprietary rights, domestic and foreign, including without limitation:
(i) patents, (ii) copyrights (including software code and related
documentation), (iii) trademarks, service marks, trade names and other sources
of origin, and all goodwill associated therewith; (iv) with respect to (i)
through (iii), all registrations and applications therefor, (v) Internet domain
names registrations, (vi) trade secrets, in each case, to the extent protectable
by applicable Law, and (vii) all physical embodiments of, and all intellectual
property rights associated with, any of the foregoing.

1.35     “IT Assets” means all computer systems, including software, hardware,
firmware, middleware and platforms, interfaces, systems, networks, information
technology equipment, websites, network infrastructure, switches, data
communications lines and associated documentation used or held for use by or on
behalf of Company in connection with the conduct of its businesses.

1.36     “Knowledge,” “to Company’s Knowledge” and words and phrases of similar
import mean the actual knowledge of any of the officers or directors of Company,
or the knowledge that any of the foregoing Persons would have after reasonable
inquiry.

1.37     “Law” means any statute, law, ordinance, regulation, rule, code, Order,
requirement or rule of law (including common law), approvals, interpretive
guidance or awards of, or issued by, any Governmental Authority.

1.38     “Leased Real Property” means the real property leased, subleased or
licensed by Company as tenant, subtenant, licensee or other similar party,
together with, to the





5

--------------------------------------------------------------------------------

 



extent leased, licensed or owned by Company, all buildings and other structures,
facilities or leasehold improvements, currently or hereafter located thereon,
all fixtures, systems, equipment and items of personal property and other assets
of every kind, nature and description of Company located at or attached or
appurtenant thereto and all easements, licenses, rights, options, privileges and
appurtenances relating to any of the foregoing.

1.39     “Liability”  means any liability, debt, obligation, deficiency, Tax,
penalty, assessment, fine, claim, cause of action or other loss, fee, cost or
expense (including attorneys and other professional’s fees), penalty, award,
commitment, duty, and responsibility of any kind or nature whatsoever,  whether
asserted or unasserted, absolute or contingent, known or unknown, accrued or
unaccrued, liquidated or unliquidated, matured or unmatured, determined or
determinable, secured or unsecured, disputed or undisputed, subordinated or
unsubordinated, monetary or non-monetary, direct or indirect or otherwise,
whether due or to become due, and regardless of when asserted or whether it is
accrued or required to be accrued or disclosed pursuant to IFRS.

1.40     “Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, lien (including environmental and Tax liens), violation, charge,
lease, license, encumbrance, servient easement, deed restriction, adverse claim,
reversion, reverter, preferential arrangement, restrictive covenant, condition,
restriction or charge of any kind (including any conditional sale or title
retention agreement or lease in the nature thereof) or any agreement to file any
of the foregoing, any sale of receivables with recourse against Company or any
of its Affiliates, and any filing or agreement to file any financing statement
as debtor under the Uniform Commercial Code or any similar statute.

1.41     “Losses” (collectively) or “Loss” (individually) means any loss
(including diminution in value), Liability, demand, claim, action, damage,
deficiency, Tax, penalty, fine or expense, whether or not arising out of third
party claims (including interest, penalties, reasonable attorneys’, accountants’
and other professionals’ fees and expenses, court costs and all amounts paid in
investigation, defense or settlement of any of the foregoing), but Losses shall
exclude any special, punitive, consequential or indirect damages (except in the
event of fraud or intentional misconduct, in which cases Losses will include all
such proven damages).

1.42     “Old AR”  means the total amount of all Receivables outstanding for
more than ninety (90) days as of the Closing Date.

1.43     “Order” means any order, ruling, decision, verdict, decree, writ,
subpoena, mandate, precept, command, directive, consent, approval, award,
judgment, injunction, or other similar determination or finding by, before, or
under the supervision of any Governmental Authority, arbitrator, or mediator.

1.44     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).

1.45     “Parties” (collectively) or “Party” (individually) shall refer to
Company, the Sellers, Founders, Sellers’ Agent and/or the Buyer.





6

--------------------------------------------------------------------------------

 



1.46     “Person” means any individual, partnership, limited liability company,
corporation, cooperative, association, joint stock company, trust, joint
venture, unincorporated organization, or Governmental Authority, body or entity
or any department, agency or political subdivision thereof, or any other type of
entity.

1.47     “Pre-Closing Tax Period” means all Tax periods ending on or prior to
the Closing Date.

1.48     “Pro Rata Share” means with respect to any Seller, the percentage
obtained by dividing (i) the amount of the Purchase Price paid to such Seller
under this Agreement, by (ii) the total Purchase Price paid hereunder, as set
forth in the percentages on Exhibit A.

1.49     “Property Taxes” means all real property, personal property, sales,
use, gross receipts, excise, room, occupancy and similar ad valorem Taxes.

1.50     “Purchase Price” means (i) the Base Purchase Price, plus (ii) the
Closing Working Capital Adjustment Amount (which may be a positive or negative
number), minus (iii) the amount of Closing Date Indebtedness, plus (iv) the
total amount of Closing Cash, minus (v) fifty percent (50%) of the Exchange
Agent Fees.

1.51     “Receivables”  means those amounts invoiced by Company and its
Subsidiaries that have not been paid.

1.52     “Release” means any presence, emission, spill, seepage, leak, escape,
leaching, discharge, injection, pumping, pouring, emptying, dumping, disposal,
migration, release, or threatened release of Hazardous Materials from any source
in, into or upon the environment.

1.53     “Series A Preferred Stock Investors” means each of those Sellers
indicated as a “Series A Preferred Stock Investor” on Exhibit A.

1.54     “Shareholders Agreement” means the Shareholders’ Agreement between
Founders and the Buyer attached hereto as Exhibit E.

1.55     “Source Code” means all source code (including all copies thereof) for
source code of all of Company’s products and services and all other customized
software used in the Business.

1.56     “Target Closing Working Capital” means $4,000,000.

1.57     “Tax” or “Taxes” means any and all federal, state, local or foreign
income, gross receipts, capital gains, franchise, alternative or add-on minimum,
estimated, sales, use, goods and services, transfer, registration, value added,
excise, natural resources, severance, stamp, occupation, premium, unclaimed
property or escheat, windfall profit, environmental, customs, duties, real
property, ad valorem, special assessment, personal property, capital stock,
social security, unemployment, employment, disability, payroll, license,
employee or other withholding, contributions or other tax, of any kind
whatsoever, whether disputed or not, imposed by any Governmental Authority,
including any interest, penalties or additions to Tax or additional





7

--------------------------------------------------------------------------------

 



amounts in respect of the foregoing and including any obligations to indemnify
or otherwise assume or succeed to the Tax Liability of any other Person.

1.58     “Tax Returns” means returns, declarations, reports, statements, claims
for refund, information returns or other documents (including any amendments,
related or supporting schedules, statements or other information) filed or
required to be filed in connection with the determination, assessment or
collection of Taxes of any party or the administration of any Laws, regulations
or administrative requirements relating to any Taxes.

1.59     “Transaction Expenses” means, without duplication, the aggregate amount
due and payable by Company as of the open of business on the Closing Date for
(i) all costs and expenses incurred by Company or by or on behalf of Sellers,
Sellers’ Agent and Founders (to the extent such amounts are a Liability of
Company) of the transactions contemplated by this Agreement, including amounts
payable to Silicon Counsel LLP and Edelweiss Financial Services Limited, (ii)
any amounts payable to any of the Sellers pursuant to management, general
partner or similar fees and (iii) the amount of any unpaid premiums as of the
Closing Date for the D&O Tail Policy.

SECTION 2.   SALE AND PURCHASE OF STOCK.

2.1       Sale and Purchase of Stock.  Subject to the terms and conditions of
this Agreement, on the Closing, each of the Sellers set forth on Exhibit A
agrees to sell, assign, transfer, convey, and deliver to Buyer, and Buyer agrees
to purchase from each Seller, the entire right, title, and interest in and to
each of the outstanding Company Shares of such Seller as set forth in Exhibit A,
free and clear of any Encumbrance.

2.2       Pay-out Activities on Closing.

(a)       No later than five (5) Business Days prior to the anticipated Closing,
the Company shall deliver to Buyer the Company’s calculation of the Estimated
Purchase Price, with specificity and including supporting detail therefor, and
including all relevant wire instructions (the “Estimated Closing
Statement”).  Prior to the Closing, the Company and Buyer shall cooperate in
good faith to agree upon the calculation of the Estimated Purchase Price and the
other items contained in the Estimated Closing Statement, including providing
Buyer and its representatives with reasonable access to the Company’s employees,
advisors and representatives, and to the Company’s books and records.  If Buyer
and the Company are unable to resolve any potential disputes with respect to the
Estimated Closing Statement, such dispute shall not delay the Closing, and the
amounts payable at the Closing pursuant to this Agreement shall be as set forth
in the Estimated Closing Statement (as modified to reflect any revision mutually
agreed to by Buyer and Company).  At the Closing, the following shall occur:

(i)         $5,628,000 of cash (such amount, the “Indemnity Holdback Amount”)
shall be held back by Buyer as security for Sellers’ obligations pursuant to
Section 9;

(ii)        $300,000 of cash (such amount, the “WC Holdback Amount” and
collectively with the Indemnity Holdback Amount, the “Holdback





8

--------------------------------------------------------------------------------

 



Amount(s)”)) shall be held back by Buyer as security for Sellers’ obligations
pursuant to Sections 2.4 and 2.5 regarding Closing Working Capital;

(iii)       Company shall keep an amount of Closing Cash which shall be
equivalent to estimated Closing Date Indebtedness included in the Estimated
Closing Statement (which amount of Closing Cash and Closing Date Indebtedness
shall include at least Indian Rupees 71,588,000 of Closing Cash representing
aggregate bonuses payable to the Founders (less Tax withholdings) by the
Company’s Indian Subsidiary on or before March 31, 2018 (the “Founders’ Closing
Bonus”)).  Each item in estimated Closing Date Indebtedness shall be in
accordance with the payoff letters, invoices or other documents evidencing such
amounts, which shall be delivered to Buyer at least two (2) Business Days prior
to the Closing Date;

(iv)       Buyer shall wire transfer the Reserve Amount ($100,000) to an account
designated by the Sellers’ Agent; and

(v)        Buyer shall pay (or shall cause the HSBC Bank USA, N.A. and its
Affiliates, as exchange agent to pay) to the Series A Preferred Stock Investors
who hold all of Company Series A Preferred Stock such amounts as set forth on
Exhibit A, and to the Former Employees such amounts as set forth on Exhibit A,
in cash by wire transfer of immediately available funds, an aggregate amount
equal to the Estimated Purchase Price, minus the sum of (A) Holdback Amounts,
(B) Reserve Amount, and (C) the excess of Closing Date Indebtedness over Closing
Cash (if any excess exists).   These amounts are subject to Section 2.6 and the
remaining provisions of this Agreement.

(b)       As promptly as practical following the Closing Date, but in no event
prior to when such payments may otherwise be due and payable to the recipient
thereof, Buyer and Founders shall cause Company to make the payments specified
under clause (ii) of the definition of “Transaction Expenses”, in each case in
accordance with Company’s payroll standard processes and procedures, and to the
extent included in the Estimated Purchase Price.

2.3       Certificates.  If the payment of the consideration payable in respect
of the Company Shares in accordance with Section 2.2 is to be paid to a Person
other than the Person in whose name the Certificates surrendered in exchange
therefor are registered, it will be a condition of payment that the Certificates
so surrendered be properly endorsed and otherwise in proper form for transfer,
and that the Persons requesting such payment will have paid to the Buyer or any
agent designated by it any transfer or other Taxes required by reason of the
payment of such consideration to a Person other than the registered holder of
the Certificates surrendered, or established to the satisfaction of the Buyer
that such Tax has been paid or is not applicable.

2.4       Determination of Final Purchase Price.

(a)       As soon as practicable, but no later than ninety (90) days after the
Closing Date, Buyer shall prepare and deliver to Sellers’ Agent, Buyer’s good
faith (A) proposed calculation of the Closing Working Capital (and the related
Closing Working Capital Adjustment Amount, if any), (B) proposed calculation of
the amount of Closing Date Indebtedness, (C) Closing Cash and (D) proposed
calculation of the Purchase Price, and, in each case, the components thereof and
in a manner consistent with the definitions thereof.  The proposed





9

--------------------------------------------------------------------------------

 



calculations described in the previous sentence shall collectively be referred
to herein from time to time as the “Closing Statement”.  Buyer agrees to prepare
the Closing Statement in a manner consistent with IFRS.

(b)       Sellers’ Agent shall have thirty (30) days following receipt of the
Closing Statement to review such calculations (the “Review Period”).  Sellers’
Agent may, on or prior to the last day of the Review Period, deliver to Buyer
written notice of dispute, which sets forth his good faith objections to Buyer’s
calculation of the Closing Statement and which sets forth in reasonable detail
the basis for such dispute, including Sellers’ Agent’s calculations of the
dollar amounts of any items in dispute (a “Closing Statement Dispute
Notice”).  Unless Sellers’ Agent delivers a Closing Statement Dispute Notice to
Buyer on or before the last day of the Review Period in accordance with the
above, the Parties agree that the Closing Statement shall be deemed to set forth
the final Closing Working Capital (and the related Closing Working Capital
Adjustment Amount, if any), Closing Date Indebtedness, Closing Cash and the
Purchase Price, in each case, for all purposes hereunder (including the
determination of the Adjustment Amount, if any).  Prior to the end of the Review
Period, Sellers’ Agent may accept the Closing Statement by delivering written
notice to that effect to Buyer, in which case the Purchase Price and the
components thereof will be finally determined (when such notice is given) to be
the amounts set forth in the Closing Statement.  If Sellers’ Agent delivers a
Closing Statement Dispute Notice to Buyer on or prior to the last day of the
Review Period, Buyer and Sellers’ Agent shall use commercially reasonable
efforts to resolve any disputes set forth in the Closing Statement Dispute
Notice in good faith during the thirty (30)-day period commencing on the date
Buyer receives the Closing Statement Dispute Notice from Sellers’ Agent.  The
Parties acknowledge and agree that Rule 408 of the Federal Rules of Evidence
shall apply to Buyer and Sellers’ Agent and their agents and representatives
during such thirty (30)-day period of negotiations and any subsequent dispute
arising therefrom.  If Sellers’ Agent and Buyer do not agree upon a final
resolution with respect to any disputed items set forth in the Closing Statement
Dispute Notice within such thirty (30)-day period, then the remaining items in
dispute shall be submitted promptly by Buyer and Sellers’ Agent to an impartial
nationally recognized firm of independent certified public accountants other
than Company’s, Founders, Sellers’ Agent’s or any Sellers’ accountants or
advisors or Buyer’s accountants or advisors (the “Independent
Accountants”).  The Independent Accountants shall be requested to render a
written determination of the applicable dispute (acting as an expert and not as
an arbitrator) within thirty (30) days after referral of the matter to such
Independent Accountants, which determination must be in writing and must set
forth, in reasonable detail, the basis therefor and must be based solely on
(x) the definitions and other applicable provisions of this Agreement, (y) a
single presentation (which presentations shall be limited to the remaining items
in dispute set forth in the Closing Statement and Closing Statement Dispute
Notice) submitted by each of Buyer and Sellers’ Agent to the Independent
Accountants within fifteen (15) days after the engagement thereof (which the
Independent Accountants shall forward to the other Party (Buyer or Sellers’
Agent) upon receipt of both such presentations) and (z) one written response
submitted to the Independent Accountants within five (5) Business Days after
receipt of each such presentation (which the Independent Accountants shall
forward to the other Party upon receipt of both such responses), and not on
independent review, which such determination shall be conclusive and binding on
the Parties.  The terms of appointment and engagement of the Independent
Accountants shall be as reasonably agreed upon between Sellers’ Agent and
Buyer.  Sellers shall pay a portion of the fees and expenses of the Independent
Accountants equal to 100% multiplied by a fraction, the numerator of which is
the amount of disputed amounts submitted to





10

--------------------------------------------------------------------------------

 



the Independent Accountants that are resolved in favor of Buyer (that being the
difference between the Independent Accountants’ determination and Sellers’ Agent
determination) and the denominator of which is the total amount of disputed
amounts submitted to the Independent Accountants (that being the sum total by
which Buyer’s determination and Sellers’ determination differ from the
determination of the Independent Accountants).  Buyer shall pay that portion of
the fees and expenses of the Independent Accountants that Sellers are not
required to pay hereunder.  The Independent Accountants shall resolve each
disputed item by choosing a value not in excess of, nor less than, the greatest
or lowest value, respectively, set forth in the Closing Statement or Closing
Statement Dispute Notice, as applicable, or if such range is narrower with
respect to any disputed item, the presentations (and, if applicable, the
responses) delivered to the Independent Accountants pursuant to this
Section 2.4(b).  Such determination of the Independent Accountants shall be
conclusive and binding upon the Parties absent fraud or manifest error.  The
Closing Statement shall be revised as appropriate to reflect the resolution of
any objections thereto pursuant to this Section 2.4(b), and, as so revised, such
Closing Statement shall be deemed to set forth the final Closing Working
Capital, Closing Date Indebtedness, Closing Cash and Purchase Price, in each
case, for all purposes hereunder (including the determination of the Adjustment
Amount, if any).

(c)       Buyer and Sellers agree that the procedures set forth in this Section
2.4 for resolving disputes with respect to the Closing Statement shall be the
sole and exclusive method for resolving, and shall be the sole and exclusive
remedy with respect to, any such disputes; provided, that this provision shall
not prohibit either Party from instituting litigation to enforce any final
determination of the Purchase Price by the Independent Accountants pursuant to
Section 2.4(b) or to compel any Party to submit any dispute arising in
connection with this Section 2.4 to the Independent Accountants pursuant to and
in accordance with the terms and conditions set forth in this Section 2.4, in
each case, in any court of competent jurisdiction in accordance with
Section 10.11.  The substance of the Independent Accountants’ determination
shall not be subject to review or appeal, absent a showing of fraud or manifest
error.  It is the intent of the Parties to have any final determination of the
Purchase Price by the Independent Accountants proceed in an expeditious manner;
provided that any deadline or time period contained herein may be extended or
modified by the written agreement of the Buyer and Sellers’ Agent and the
Parties agree that the failure of the Independent Accountants to strictly
conform to any deadline or time period contained herein shall not be a basis for
seeking to overturn any determination rendered by the Independent Accountants
which otherwise conforms to the terms of this Section 2.4.

2.5       Adjustment to Purchase Price.

(a)       If the Adjustment Amount is equal to zero or a positive amount, then
within five (5) Business Days after the date on which the Purchase Price is
finally determined pursuant to Section 2.4, Buyer shall pay to Sellers (based
upon their Pro Rata Share) the Adjustment Amount plus the WC Holdback Amount in
cash by wire transfer of immediately available funds.

(b)       If the Adjustment Amount is a negative amount and the absolute value
of such Adjustment Amount is less than the WC Holdback Amount, then within five
(5) Business Days after the date on which the Purchase Price is finally
determined pursuant to Section 2.4, Buyer shall pay to Sellers (based upon their
Pro Rata Share) the Adjustment Amount (which shall





11

--------------------------------------------------------------------------------

 



be a negative number) plus the WC Holdback Amount in cash by wire transfer of
immediately available funds.

(c)       If the Adjustment Amount is a negative amount and the absolute value
of such Adjustment Amount is equal to or higher than the WC Holdback Amount,
then within five (5) Business Days after the date on which the Purchase Price is
finally determined pursuant to Section 2.4, Buyer shall retain the entire WC
Holdback Amount and additional funds (the difference of the absolute value of
the Adjustment Amount and WC Holdback Amount) from the Indemnity Holdback
Amount. Only after the funds of the Indemnity Holdback Amount are exhausted,
then Sellers shall pay such excess amount to Buyer in cash by wire transfer of
immediately available funds.

(d)       Any amounts which become payable pursuant to this Section 2.5 will
constitute an adjustment to the Purchase Price for all purposes hereunder.

2.6       Right to Withhold.  Buyer and Company (as appropriate) shall be
entitled to deduct and withhold from consideration otherwise payable pursuant to
this Agreement to the Sellers such amounts as are required to be deducted and
withheld with respect to the making of such payment under the Code, or any
provision of state, local or foreign Tax Law (including but not limited to the
Indian Income Tax Act, 1961).  In this regard, Buyer shall withhold Taxes for
one of the Sellers as described on Exhibit K.  Company shall list on Exhibit K
all non-U.S. Persons for whom withholding is required under applicable Laws
relating to the transactions under this Agreement.  To the extent that amounts
are so withheld, (i) such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Sellers in respect of which such
deduction and withholding was made, and (ii) the Buyer or Company, as
applicable, shall provide to the Sellers written notice of the amounts so
deducted or withheld.

SECTION 3.   CLOSING DELIVERIES.

3.1       Sellers Closing Deliveries.  At the Closing, Company, Founders and
Sellers shall deliver or cause to be delivered to Buyer:

(a)        counterparts of this Agreement and each Ancillary Agreement to which
Company, any Seller, Sellers’ Agent or any Founder is a party, duly executed by
Company, Sellers, Sellers’ Agent and Founders, as applicable;

(b)        each Seller shall surrender stock certificate or stock certificates
(“Certificates”) representing the Company Shares owned by such Seller as
indicated on Exhibit A, deliver an executed stock power in the form attached
hereto as Exhibit F (“Stock Power”), and deliver an executed letter of
transmittal in the form attached hereto as Exhibit G (“Letter of Transmittal”);

(c)        copies of the consent or waiver of the counterparty of each of the
Company Contracts set forth on Schedule 3.1(c);

(d)        evidence of the termination of each of the Contracts set forth on
Schedule 3.1(d);





12

--------------------------------------------------------------------------------

 



(e)        evidence of (i) the termination of the Company Stock Option Plans
without further Liability to Company and, pursuant to, and in accordance with,
the terms of the Company Stock Option Plans, (ii) the termination of all
outstanding options, and (iii) the payment, in cash, an amount equal to the
Spread, as such term is defined in the 2012 Stock Plan, to each holder of a
terminated option, in each case, such that Company shall have no further
Liabilities (A) to any of the holders of the outstanding options and in form
reasonably acceptable to Buyer or (B) under the Company Stock Option Plans;

(f)        the Shareholders Agreement, duly executed by Company and Founders;

(g)       a copy of the resolutions of Company’s boards of directors and
shareholders authorizing the execution, delivery and performance of this
Agreement and the Ancillary Agreements and approving the consummation of the
transactions contemplated hereby and thereby, in each case, certified by a
Secretary of Company;

(h)       certificates of the Secretary of State of the jurisdiction in which
Company is incorporated or organized and the jurisdiction in which Company is
qualified to do business stating that Company is in good standing;

(i)        the employment agreements with Founders in the form as mutually
agreed by the parties thereto (the “Founder Employment Agreements”), duly
executed by Company;

(j)        a certificate duly completed and executed, dated as of the Closing
Date and prepared in accordance with the requirements of U.S. Treasury
Regulation sections 1.897-2(h) and 1.1445-2(c)(3), sufficient to establish that
an interest in Company held by a foreign person does not constitute a U.S. real
property interest for purposes of Sections 897 and 1445 of the Code;

(k)       a copy of the duly executed legal opinion of Silicon Counsel LLP (the
“Legal Opinion”) in the form attached hereto as Exhibit I-1 and the legal
opinion of Legal Orbit  in the form attached hereto as Exhibit I-2;

(l)        evidence of the release of all Liens related to Indebtedness;

(m)      evidence that the D&O Tail Policy is in effect and all premiums for the
duration of the coverage have been paid;

(n)       resignations of each of the directors of Company (except for Kaushal
Mehta) in the form attached hereto as Exhibit J, along with duly executed
prescribed forms DIR-12 and DIR-11;

(o)       a certificate, dated as of the Closing Date, in form and substance
reasonably satisfactory to Buyer, of the Secretary of Company certifying (i)
that attached thereto is a complete and correct copy of the articles of
incorporation of Company, as amended to date, (ii) that attached thereto is a
complete and correct copy of the Bylaws of Company, as amended to date, (iii)
that attached thereto is a complete and correct copy of resolutions adopted by
the





13

--------------------------------------------------------------------------------

 



board of directors and shareholders of Company, authorizing the execution,
delivery and performance of this Agreement and all other agreements executed in
connection herewith by Company, and that such resolutions, approvals and
consents have not been amended or modified in any respect and remain in full
force and effect as of the date thereof, and (iv) that the persons named therein
are duly elected, qualified and acting officers of Company and that set forth
therein is a genuine signature or true facsimile thereof for each such officer;
and

(p)       a certificate, dated as of the Closing Date, in form and substance
reasonably satisfactory to Buyer, of the President or Chief Executive Officer of
Company certifying that all of the conditions, covenants and agreements to be
performed by Company on or prior to Closing have been satisfied and that the
Company’s representations and warranties are true and correct in all respects as
of Closing.

3.2       Buyer Closing Deliveries.  At the Closing, Buyer shall deliver or
cause to be delivered to the Company:

(a)       counterparts of this Agreement and each Ancillary Agreement to which
Buyer is a party, executed by Buyer;

(b)       the Shareholders Agreement, duly executed by Buyer; and

(c)       a copy of the resolutions of Buyer’s board of directors authorizing
the execution, delivery and performance of this Agreement and the Ancillary
Agreements and approving the consummation of the transactions contemplated
hereby and thereby, certified by the Secretary of Buyer.

SECTION 4.   CLOSING.

4.1       Closing Procedure. The closing of the transactions contemplated by
this Section 4.1 (the “Closing”) shall take place at the offices of Silicon
Counsel LLP, 228 Hamilton Avenue, 3rd Floor, Palo Alto, California 94301, at
10:00 a.m. (Pacific Time), or on a date and time to be designated by Buyer and
Company, which shall in no event be later than the second Business Day following
the satisfaction or, to the extent permitted by applicable Law, waiver of all
conditions to the obligations of the parties set forth herein other than such
conditions as may, by their terms, only be satisfied at the Closing or on the
Closing Date. The date on which the Closing actually takes place is referred to
in this Agreement as the “Closing Date.”

SECTION 5.   COVENANTS.

5.1       Confidentiality. The Sellers agree to, and shall cause their
respective agents, representatives, Affiliates, employees, officers and
directors to, treat and hold as confidential all trade secrets, processes,
patent applications, product development, price, customer and supplier lists,
pricing and marketing plans, policies and strategies, details of client and
consultant Contracts, operations methods, product development techniques,
business acquisition plans, new personnel acquisition plans and all other
confidential or proprietary documents and information relating to the business
and affairs of Company and related to the Business, including any notes,
analyses, compilations, studies, forecasts, interpretations or other documents
that are derived from, contain, reflect or are based upon any such information
(collectively, the “Confidential Information”) and





14

--------------------------------------------------------------------------------

 



refrain from using any Confidential Information except in connection with this
Agreement, and deliver promptly to Buyer, at Buyer’s request, all Confidential
Information (and all copies thereof in whatever form or medium) in its
possession or under its control.  Notwithstanding the foregoing, Confidential
Information shall not include information that, at the time of disclosure, is
available publicly and was not disclosed in breach of this Agreement.  In the
event that any Seller or any of their respective agents, representatives,
Affiliates, employees, officers or directors becomes legally compelled to
disclose any Confidential Information, such Person shall provide Buyer with
prompt written notice of such requirement so that Buyer may seek a protective
Order or other remedy or waive compliance with the provisions of this Section
5.1.  In the event that a protective Order or other remedy is not obtained or if
Buyer waives compliance with this Section 5.1, such Person shall furnish only
that portion of such Confidential Information that is legally required to be
provided and exercise its reasonable best efforts to obtain assurances that
confidential treatment will be accorded such information.

5.2       Further Assurance.  Company, Sellers, Sellers’ Agent, Founders and
Buyer covenant and agree to use their respective reasonable best efforts to
effectuate the transactions contemplated by this Agreement and to do all acts
and things as may be required to carry out their obligations hereunder and to
consummate this Agreement, including executing, sealing and delivering all such
other instruments and other documents, and to assist Buyer in exercising all
rights with respect thereto and to carry out the purpose and intent of this
Agreement.

5.3       Seller and Founder Release.

(a)        Each of the Founders and Sellers, on behalf of themselves and their
respective predecessors, successors, assigns, heirs, executors, legatees,
administrators, beneficiaries, owners, representatives and agents (the
“Releasing Parties”), upon the Closing, shall be deemed to have, and hereby
does, unconditionally release and forever discharge Company, its subsidiaries
and parent entities, including their respective officers, directors, employees,
shareholders, successors, assigns, agents, advisors, representatives and
Affiliates (the “Released Parties”), from (i) any and all obligations or duties
the Released Parties might have to the Releasing Parties, (ii) any and all
claims of Liability, whether legal or equitable, of every kind and nature, which
the Releasing Parties ever had, now have or may claim against the Released
Parties, in each case, in connection with this Agreement or the transactions
contemplated hereby, (iii) any and all claims of Liability, whether legal or
equitable, of every kind and nature, which the Releasing Parties ever had, now
have or may claim against the Released Parties, in each case arising out of
facts or circumstances occurring at any time on or prior to the Closing Date;
provided, however, that such release shall exclude those Liabilities of Company
arising out of this Agreement and the Ancillary Agreements and shall exclude, to
the extent the Seller is an employee, independent contractor, officer or
director of Company, (i) earned compensation not yet paid, (ii) reimbursement
for expenses incurred by the Seller in the ordinary course of his or her
employment which are reimbursable under Company’s expense reimbursement
policies, (iii) accrued benefits, including vacation, subject to Company’s
policies on accrual and carry forward and (iv) any rights that the Releasing
Parties may have to be indemnified by any Released Parties under the terms of
the articles of incorporation or bylaws of the Company or pursuant to any
indemnification agreement between the Releasing Parties and the Company, which
rights to indemnification shall be satisfied solely from the D&O Tail Policy and
amounts paid by Sellers for claims under Section 9.2(b)(v).





15

--------------------------------------------------------------------------------

 



(b)        Apart from the Liabilities above expressly excepted from the
foregoing release, the released claims include all other Liabilities even if the
Liabilities and their existence are unknown or not suspected, and even if
knowledge of those Liabilities would have affected the acceptance of the
foregoing release.  For purposes of this Section 5.3, each Seller hereby
expressly waives and releases any and all rights and/or benefits under
California Civil Code Section 1542 and any other analogous provision of
applicable Law of any jurisdiction.  Section 1542 states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR.”

5.4       Tax Matters.

(a)       Cooperation. Company, Founders and the Sellers’ Agent shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns and any audit, litigation or other
proceeding with respect to Taxes.  Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and the making available of employees on a mutually convenient basis to provide
additional information and explanation of any material provided
hereunder.  Without limiting the foregoing, Buyer will cooperate with the
Sellers’ Agent to enable the Sellers’ Agent to utilize Company’s existing Tax
Return preparation firm(s) (the “Independent Tax Accountants”). Such cooperation
may include providing access to books and records and accounting staff, and
delegating authority to the Sellers’ Agent under the Independent Tax
Accountants’ engagement agreement sufficient for the Independent Tax Accountants
to take direction from the Sellers’ Agent, or otherwise ensuring that the
Sellers’ Agent will have access to (and the ability to direct, even if
indirectly through Company) the Independent Tax Accountants.

(b)      Transfer Taxes.  All stock transfer, real estate transfer, documentary,
stamp, recording and other similar Taxes (including interest, penalties and
additions to any such Taxes) (“Transfer Taxes”), applicable to, or resulting
from, the transactions contemplated by this Agreement shall be borne one hundred
percent (100%) by the Sellers. Unless otherwise required by Law, Buyer shall be
responsible for preparing and timely filing any Tax Returns required with
respect to any such Transfer Taxes. If required by applicable Tax Law, the
Sellers will join in the execution of any such Tax Return.

(c)      Tax Returns.  Company shall prepare, or cause to be prepared, all Tax
Returns (including such Tax Returns prepared pursuant to any valid extension of
time to file and any amendments thereto) required to be filed by Company with
respect to any Pre‑Closing Tax Period (“Pre-Closing Period Tax Returns”).  To
the extent such Pre-Closing Period Tax Returns are prepared after the Closing
Date, the Sellers shall be liable for seventy percent (70%) of all Taxes owed
with respect to such Pre-Closing Period Tax Returns (and seventy percent (70%)
of any other Taxes attributable to a Pre-Closing Tax Period).  Such Pre-Closing
Period Tax Returns shall be prepared on a basis consistent with the Tax Returns
previously filed by Company, unless otherwise required by applicable Tax
Law.  To the extent such Pre-Closing Period Tax





16

--------------------------------------------------------------------------------

 



Returns are prepare before the Closing Date, Company shall provide a copy of
each such Pre-Closing Period Tax Return to Buyer for Buyer’s review at least
fifteen (15) days before such Tax Return is filed and shall consider in good
faith any comments provided by Buyer.  The Sellers’ Agent, on behalf of the
Sellers, shall pay to Buyer or the relevant member of Company any Taxes for
which the Sellers are responsible pursuant to this Section 5.4 at least ten (10)
days before Company or Buyer is required to cause to be paid the related Tax
Liability.  Company shall prepare and file all Tax Returns required to be filed
by Company for all taxable periods beginning on or after the Closing Date
(“Post-Closing Period Tax Returns”), and Company shall pay, or cause to be paid,
all Taxes with respect to such Post-Closing Period Tax Returns.

(d)      Straddle Period Tax Returns.  Company shall prepare and file, or cause
to be prepared and filed, any Tax Returns required to be filed by Company for
any taxable periods which include (but do not end on) the Closing Date
(“Straddle Periods”) (such Tax Returns, “Straddle Period Tax Returns”), and
Company shall pay, or cause to be paid, all Taxes with respect to such Straddle
Period Tax Returns, subject to the Sellers’ responsibility to pay seventy
percent (70%) of the Taxes of such Straddle Period attributable to the portion
of the Straddle Period ending on the Closing Date (“Pre-Closing Taxes”) as
determined in accordance with Section 5.4(b).  Such Straddle Period Tax Returns
shall be prepared on a basis consistent with the Tax Returns previously filed by
Company, unless otherwise required by applicable Tax Law or agreed to by Buyer
and Sellers’ Agent. Buyer shall provide a copy of each Straddle Period Tax
Return and a statement certifying the amount of Pre-Closing Taxes shown on such
Straddle Period Tax Return, if any, that are chargeable to the Sellers, to the
Sellers’ Agent for review and comment at least fifteen (15) days before such
Straddle Period Tax Return is filed and shall consider in good faith any
comments provided by the Sellers’ Agent.  The Sellers’ Agent, on behalf of the
Sellers, shall pay to Buyer or the relevant member of Company any Pre-Closing
Taxes for which the Sellers are responsible pursuant to Section 5.4(d) at least
ten (10) days before Company or Buyer is required to cause to be paid the
related Tax Liability.

(e)      Calculation of Taxes for Straddle Period Tax Returns.  Pre-Closing
Taxes for Straddle Period Tax Returns shall be calculated as though the taxable
period of Company terminated as of the Closing Date; provided, however, that any
real, personal and intangible property Taxes and any other Taxes levied on an
annual or other periodic basis of Company or any of its Subsidiaries for a
Straddle Period shall be allocated on a per diem basis based on the number of
days during the Straddle Period ending with and including the Closing Date and
number of days during the Straddle Period commencing on the day after the
Closing Date.  All Straddle Period Tax Returns shall be prepared, and all
determinations necessary to give effect to the foregoing allocations shall be
made, in a manner consistent with the prior practice of Company.

(f)       Pre-Closing Compliance.  Prior to Closing, the Company shall cause the
Subsidiaries (including Motif India Infotech Private Limited) to undertake all
necessary compliances, as prescribed and applicable under any Tax Law, relating
to the transactions hereunder.

5.5       Termination of Agreements and Plans.  The Parties agree that effective
as of the Closing, each of the following agreements, plans and other matters
shall automatically terminate and be of no further force and effect (and for
purposes of clarity, Founders, Sellers and





17

--------------------------------------------------------------------------------

 



the Company shall cause such agreements, plans and other matters to terminate
and be of no further force and effect as of Closing):

(a)        Voting Agreement dated August 25, 2000, as amended to date.

(b)        Investors’ Rights Agreement dated August 25, 2000, as amended to
date.

(c)        2012 Stock Plan and all stock option grant letters, all option
agreements and other agreements relating to the 2012 Stock Plan.

(d)        Motif, Inc. 2002 Equity Incentive Plan and all stock option grant
letters, all option agreements and other agreements relating to the 2012 Stock
Plan.

(e)        Series A Preferred Stock Purchase Agreement, dated on or about August
25, 2000, by and among Motif, Inc., the Investors listed on Schedule A thereto,
Kaushal Mehta and Parul Mehta.

(f)        Co-Sale Agreement dated August 25, 2000, as amended to date.

5.6       Limitation of Liability and Indemnification.  Buyer shall cause
Company not to amend its articles of incorporation or bylaws until the sixth
(6th) anniversary of the Closing Date to the extent such amendments change the
limitation of liability and indemnification (including the advancement of
expenses) provisions relating to the Company’s current or former directors and
officers with respect to actions taken prior to the Closing.

5.7       Transfer of Shares in Motif India Infotech Private Limited.  Promptly
following the Closing, Founders shall transfer all of Founders’ nominal shares
in Motif India Infotech Private Limited to an entity that is designated by
Buyer, with the result being that Motif India Infotech Private Limited is
wholly-owned by the Company and such designated entity, with the understanding
that approvals of Governmental Authorities must first be obtained to effect such
transfer.

5.8       Repayment of Employee Loans.  Prior to the Closing, the Company shall
ensure that all loans from the Philippine branch of the Company’s Subsidiary to
grantees or other participants (“Plan Participants”) under the Company Stock
Option Plans shall be repaid in full (including all loans from Plan Participants
listed on Schedule 5.8) except for the $600 of loans listed on Schedule 5.8.

SECTION 6.   REPRESENTATIONS AND WARRANTIES OF SELLERS AND FOUNDERS.

Each Seller and Founder, severally and not jointly, hereby represents and
warrants to Buyer with respect to it as follows (provided that the Founders are
not making the representations and warranties under Section 6.4 (Title) below):

6.1       Organization.  If Seller is an entity, such Seller is duly organized,
validly existing and in good standing under the Laws of its organization and has
all requisite power and





18

--------------------------------------------------------------------------------

 



authority to carry on its business as now being conducted, except where the
failure to have such power or authority would not prevent or materially delay
the consummation of the transactions contemplated hereby.  If Seller is a
natural person and for each Founder, Seller or Founder has all requisite power
and authority to carry on its business as now being conducted, except where the
failure to have such power or authority would not prevent or materially delay
the consummation of the transactions contemplated hereby.

6.2       Authorization.  If Seller is an entity, such Seller has the requisite
power and authority to execute and deliver this Agreement and each Ancillary
Agreement to which such Seller is a party and to consummate the transactions
contemplated hereby and thereby.  If Seller is a natural person and for each
Founder, such Seller or Founder has the requisite capacity and authority to
execute and deliver this Agreement and each Ancillary Agreement to which such
Seller or Founder is a party and to consummate the transactions contemplated
hereby and thereby. The execution and delivery of this Agreement and each
Ancillary Agreement to which such Seller or Founder is a party and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary action on the part of such Seller or Founder.  This Agreement
and the Ancillary Agreements to which the Seller or Founder is a party,
constitute valid and legally binding obligations of the Seller or Founder,
enforceable against such Person in accordance with their terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other Laws of general application affecting
enforcement of creditors’ rights generally, and as limited by Laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.  If Seller is a natural person, (a) Seller either has no spouse, or,
(b) if married, Seller’s spouse has signed a counterpart signature page to this
Agreement.

6.3       Consents and Approvals; No Violations.  No notice to, filing with, or
authorization, consent or approval of any Governmental Authority or any other
Person is necessary for the execution, delivery or performance of this Agreement
and the Ancillary Agreements by such Seller or Founder or the consummation by
such Seller or Founder of the transactions contemplated hereby or
thereby.  Neither the execution, delivery and performance of this Agreement and
of each Ancillary Agreement to which such Person is a party nor the consummation
by such Seller or Founder of the transactions contemplated hereby and thereby
will (a) except if such Seller or Founder is a natural person, conflict with or
result in any breach of any provision of such Seller’s or Founder’s
organizational documents, (b) result in a violation or breach of, or cause
acceleration, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any Contract
or Permit to which such Seller or Founder is a party or (c) violate any Order or
Law of any Governmental Authority having jurisdiction over such Seller or
Founder, which in the case of any of clauses (b) and (c) above, would not impair
such Seller’s or Founder’s ownership of the Company Shares, or otherwise prevent
or materially delay the Closing or the transactions contemplated hereunder.

6.4       Title.  The Seller is the sole record and beneficial owner of its
respective Company Shares as set forth on Exhibit A and has good and marketable
title, free and clear of all Liens, pledges, security interests, preemptive
rights or similar rights, claims, restrictions on transfer, Taxes, purchase
rights, Contracts, commitments, equities, claims, restrictions, demands,
options, warrants, or other encumbrances (“Encumbrance”) and has the right to
exercise all voting





19

--------------------------------------------------------------------------------

 



and other rights with respect to such shares or equity interest, and all such
shares and equity interest are duly authorized, validly issued, fully paid, and
nonassessable.  Following the Closing, no Seller will own any Company Stock.

6.5       Litigation. There is no Proceeding pending or, to such Seller’s
Knowledge, threatened against such Seller before any Governmental Authority
which would impair such Seller’s ownership of the applicable Company Shares or
otherwise prevent or delay the Closing.  Such Seller is not subject to any
outstanding Order that would impair such Seller’s ownership of the applicable
Company Shares or otherwise prevent or delay the Closing.

6.6       Counsel and Review. Such Seller has been furnished with, and has
carefully read, this Agreement (including all schedules and exhibits hereto) and
the Ancillary Agreements and has been given the opportunity to hire legal, Tax,
accounting and financial advisers as it deemed suitable and to ask questions of,
and receive answers from, the other Sellers, Founders and Company concerning the
terms and conditions of the transactions contemplated hereby and thereby and has
received complete and satisfactory answers to any such questions.   Such Seller
has carefully considered and has, to the extent it believes such discussion
necessary, discussed with legal, Tax, accounting and financial advisers the
suitability of a transaction of the type contemplated by this Agreement and the
Ancillary Agreements in light of such Seller’s particular Tax and financial
situation.

SECTION 7.   REPRESENTATIONS AND WARRANTIES OF COMPANY.

Subject to such exceptions as are set forth in the Disclosure Schedule, Company
hereby represents and warrants to Buyer with respect to Company and its
Subsidiaries (and references to Company in this Section 7 shall refer to Company
and its Subsidiaries, except for those in Sections 7.1 and 7.4):

7.1       Organization and Corporate Power.  Company is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
California.  Company is qualified to do business in every jurisdiction in which
such qualification is necessary, except where the failure to so qualify has not
had or could not reasonably be expected to have a Company Material Adverse
Effect.  All jurisdictions in which Company is qualified to do business are set
forth on Schedule 7.1.  Company has full organizational power and authority to
own and/or operate, as applicable, its respective properties and to carry on its
respective business as now conducted.  Company has delivered to Buyer correct
and complete copies of its articles of incorporation and bylaws (as amended to
date).  The minute books (containing the records of meetings of the
shareholders, the board of directors and any committees of the board of
directors) and the shareholder record books for Company are correct and contain
copies of all organizational documents and actions taken by such entity’s board
of directors and shareholders.  Company is not in default under or in violation
of any provision of its articles of incorporation, as amended.

7.2      Authorization of Transactions.

(a)       Company has full corporate power and authority to execute and deliver
this Agreement and each of the Ancillary Agreements to which it is a party and
to consummate the transactions contemplated hereunder and thereunder and to
perform its





20

--------------------------------------------------------------------------------

 



obligations hereunder and thereunder.  The board of directors and stockholders
of Company have duly approved this Agreement and all Ancillary Agreements to
which Company is a party and have duly authorized the execution and delivery of
this Agreement and all Ancillary Agreements to which Company is a party and the
consummation of the transactions contemplated hereby and thereby.  No other
Proceedings on the part of Company are necessary to approve and authorize the
execution and delivery of this Agreement or the Ancillary Agreements to which
Company is a party and the consummation of the transactions contemplated hereby
and thereby.  This Agreement and the Ancillary Agreements to which Company is a
party have been duly executed and delivered by Company, and this Agreement and
the Ancillary Agreements constitute valid and binding obligations of Company,
enforceable against Company in accordance with their respective terms, subject
to bankruptcy, insolvency, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

(b)      Company is not subject to or a party to any charter, by-law, mortgage,
Lien, lease, permit, agreement, Contract, instrument, law, rule, ordinance,
regulation, Order, judgment or decree, or any other restriction of any kind or
character, which could prevent consummation of the transactions contemplated by
this Agreement.  Except as set forth on Schedule 7.2(b), the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby will not (i) violate, conflict with or result in the breach
of any provision of the charter documents or by-laws of Company or any
Affiliate; (ii) violate any Order, writ, judgment, injunction, award or decree
of any court, arbitrator or Governmental Authority against, or binding upon,
Company or the Company Shares; (iii) result in a violation by Company of any
Law, or (iv) violate, conflict with or result in the breach of any term,
condition or provision of, or constitute a default or accelerate the performance
under, or, except as disclosed in the Disclosure Schedule, require the consent
of any other party to, any mortgage, indenture, agreement, Contract, commitment,
lease, plan, license, permit, authorization or other instrument, document or
understanding, oral or written, to which Company is a party or by which Company
is otherwise bound.

7.3      Non-Contravention.  Except as set forth on Schedule 7.3, transactions
contemplated under this Agreement and the Ancillary Agreements and all
agreements, documents and instruments executed and delivered by any Seller,
Founder or Company pursuant hereto and the performance of the transactions
contemplated by this Agreement, the Ancillary Agreements and such other
agreements, documents and instruments contemplated herein and thereby do not and
will not:  (i) violate or result in a violation of, conflict with or constitute
or result in a default (whether after the giving of notice, lapse of time or
both) under, accelerate any obligation under, or give rise to a right of
termination of, any Permit or Contract to which Company is a party or by which
any of them or their respective assets are bound, (ii) violate or result in a
violation of, conflict with or constitute or result in a default (whether after
the giving of notice, lapse of time or both) under, or accelerate any obligation
under, any provision of Company’s organizational documents; (iii) violate or
result in a violation of, or constitute a default (whether after the giving of
notice, lapse of time or both) under, any provision of any law, regulation or
rule, or any Order of, or any restriction imposed by, any court or governmental
agency applicable to Company; or (iv) require from Company any notice to,
declaration or filing with, or consent or approval of, any Governmental
Authority or other third party.

7.4      Capitalization; Subsidiaries.





21

--------------------------------------------------------------------------------

 



(a)       As of the Closing Date, the outstanding capital stock of Company
consists of: (i) 3,334,916 shares of Common Stock, no par value (the “Company
Common Stock”); and (ii) 5,500,000 shares of Series A Preferred Stock, no par
value(the “Company Series A Preferred Stock” and collectively with the Company
Common Stock, the “Company Stock”).

(b)      None of the outstanding shares of Company Stock are subject to, nor
were they issued in violation of, any purchase option, call option, right of
first refusal, first offer, co-sale or participation, preemptive right,
subscription right or any similar right.  Except for shares disclosed in
Schedule 7.4(b) no shares of voting or non‑voting capital stock, other equity
interests or other voting securities of Company are issued, reserved for
issuance or outstanding.  All outstanding shares of Company Stock are validly
issued, fully paid and nonassessable.  There are no bonds, debentures, notes,
other Indebtedness or any other securities of Company with voting rights on any
matters on which stockholders may vote.

(c)      Except as described in Sections 7.4(a) and (b) or as set forth on
Schedule 7.4(c), there are no outstanding securities, options, warrants, calls,
rights, convertible or exchangeable securities or Contracts or obligations of
any kind (contingent or otherwise) to which Company is a party or by which it is
bound obligating Company, directly or indirectly, to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares of capital stock or
other voting securities of Company or obligating Company to issue, grant, extend
or enter into any such security, option, warrant, call, right, Contract or
obligation.  Except as set forth in Company’s certificate of incorporation, as
amended, there are no outstanding obligations of Company (contingent or
otherwise) to repurchase, redeem or otherwise acquire, directly or indirectly,
any shares of capital stock (or options or warrants to acquire any such shares)
of Company.  There are no stock-appreciation rights, stock-based performance
units, “phantom” stock rights or other Contracts or obligations of any character
(contingent or otherwise) pursuant to which any Person is or may be entitled to
receive any payment or other value based on the revenues, earnings or financial
performance, stock price performance or other attribute of Company or its
business or assets or calculated in accordance therewith (other than payments or
commissions to sales representatives of Company based upon revenues generated by
them without augmentation as a result of the transactions contemplated hereby,
in each case in the Ordinary Course of Business consistent with past practice)
to cause Company to register its securities or which otherwise relate to the
registration of any securities of Company.  There are no voting trusts, proxies
or other Contracts of any character to which Company is a party or by it is
bound with respect to the issuance, holding, acquisition, voting or disposition
of any shares of capital stock or similar interests of Company.

(d)      Company does not control, directly or indirectly, any other
corporation, or any limited liability company, partnership, joint venture,
association or any other business entity, and Company does not own any shares of
capital stock or any other securities of, and has not at any time made any other
material investment in, any other Person, in each case other than as set forth
on Schedule 7.4(d) (each, a “Subsidiary” and collectively, the
“Subsidiaries”).  Neither Company nor its Subsidiaries has agreed, is obligated
to make, or is bound by any Contract under which it may become obligated to
make, any material future investment in or material capital contribution to any
other Person.  Each Subsidiary of Company is a corporation or other business
entity duly incorporated or organized (as applicable), validly existing and,
where applicable, in good standing under the Laws of its jurisdiction of





22

--------------------------------------------------------------------------------

 



incorporation or organization and has all corporate or other organizational
powers required to carry on its business as now conducted. Each such Subsidiary
is duly qualified to do business as a foreign entity and is in good standing in
each jurisdiction where such qualification is necessary, except where the
failure to so qualify has not had or could not reasonably be expected to have a
Company Material Adverse Effect.  All of the outstanding capital stock or other
voting securities of, or ownership interests in, each Subsidiary of Company are
duly authorized, validly issued, fully paid and, where applicable, nonassessable
and owned directly or indirectly by Company, free and clear of any Liens.  All
statutory filings and reporting with respect to the allotment and transfer of
the aforementioned securities have been duly made with the applicable
Governmental Body (including but not limited to the Reserve Bank of India and
Register of Companies) in accordance with applicable Laws.

(e)      The minute books (containing the records of meetings of the
shareholders, the board of directors and any committees of the board of
directors) and the shareholder record books for Motif Infotech India Private
Limited are complete, true and correct and contain copies of all organizational
documents and actions taken by such entity’s board of directors and
shareholders.

(f)      Immediately following the Closing hereunder, other than Founders and
Buyer, no Person will have, own or hold any shares of capital stock of Company
or any of its Subsidiaries (other than Company) or any other security or any
right to acquire any other security of Company or any of its Subsidiaries.

7.5      Financial Statements.

(a)      The books of account and related records of Company are correct and
complete in all material respects and fairly reflect its assets, Liabilities and
transactions in accordance with IFRS, except for adjusting entries which are
customarily made in accordance with the preparation of interim financial
statements and the absence of footnotes.  Company has delivered to Buyer as set
forth on Schedule 7.5 true and complete copies of the audited consolidated
financial statements for Fiscal Year ending at March 31, 2017 (including in all
cases the notes thereto, if any) (the “Audited Financial Statements”) and (ii)
the unaudited consolidated balance sheet of Company as of September 30, 2017
(the “Interim Balance Sheet”) and the related unaudited consolidated statements
of income and cash flows for the six-month period then ended (the “Interim
Financial Statements” and together with the Audited Financial Statements, the
“Financial Statements”). The Financial Statements (x) have been prepared from
the books and records of Company in accordance with IFRS applied on a consistent
basis throughout the periods covered thereby, except as expressly stated in the
notes thereto and except, in the case of Interim Financial Statements, for the
absence of footnotes and subject to year-end adjustments (none of which year-end
adjustments relating to the six months ending September 30, 2017, individually
or in the aggregate would be material to the Company, except as disclosed on
Schedule 7.5(x)), and (y) are complete and correct and fairly present, in all
material respects, the consolidated financial position of Company as of the
dates thereof and its consolidated results of operations and cash flows for the
periods then ended.

7.6      Absence of Undisclosed Liabilities.  Company does not have any
Liability, except for (i) Liabilities reflected in the Interim Balance Sheet,
(ii) Liabilities which have arisen





23

--------------------------------------------------------------------------------

 



after September 30, 2017 in the Ordinary Course of Business which are consistent
as to type and amounts with past practice of Company, none of which results
from, arises out of or was caused by any breach of Contract, breach of warranty,
tort, violation of Law or, to the Company’s Knowledge, infringement of
intellectual property, and (iii) Liabilities disclosed on Schedule 7.6.  There
are no Capitalized Leases, except as set forth on Schedule 7.6.

7.7      Accounts Receivable; Accounts Payable.

(a)       All of the accounts receivable of Company arose in the Ordinary Course
of Business, are valid and enforceable claims, are subject to no set-off or
counterclaim, and are fully collectible in the Ordinary Course of Business.
Except as set forth on Schedule 7.7, Company does not have any accounts
receivable or loans receivable from any Person who is an Insider. No amount of
such accounts receivable is contingent upon the future performance by Company of
any obligation under any Contract.

(b)      All accounts payable and notes payable of Company arose in bona fide
arm’s length transactions in the Ordinary Course of Business and no such account
payable or note payable is delinquent in its payment, nor payable to an Insider.

7.8      Customers.   Schedule 7.8 sets forth the name of each of the customers
of Company, by revenue for the fiscal year ending March 31, 2017, including the
six customers that generated the greatest revenue for the fiscal year ending
March 31, 2017 (the “Six Largest Customers”).  None of the Six Largest Customers
has canceled or otherwise terminated its relationship with Company or has
materially decreased its usage or purchase of the services or products of
Company.  None of the Six Largest Customers has, to the Knowledge of Company,
any plan or intention to terminate, cancel or otherwise materially and adversely
modify its relationship with Company or to decrease materially or limit its
usage, purchase or distribution of the services or products of Company.  None of
the Six Largest Customers has asserted any breach of any Contract or failure to
deliver upon any of Company’s obligations or promises; provided for purposes of
clarity, that the Company’s breach (“SLA Breaches”) of service-level agreements
(“SLAs”) with the Six Largest Customers shall not constitute a breach of such
Contract if both (a) the Company (i) offset the penalties under the SLAs for
failure to perform in accordance with the applicable SLAs against service fees
otherwise payable thereunder or (ii) paid the SLA penalty, and (b) the SLA
Breaches and/or penalties in the aggregate do not constitute a Material Adverse
Effect.

7.9      Absence of Changes.  Except as set forth on Schedule 7.9, since April
1, 2017, Company has conducted its business only in the Ordinary Course of
Business.  As amplification but not limitation of the foregoing, since April 1,
2017, Company has not:

(a)      suffered a Company Material Adverse Effect or suffered any theft,
damage, destruction or casualty Loss in excess of $250,000 in the aggregate to
its assets, whether or not covered by insurance;

(b)      redeemed or repurchased, directly or indirectly, or declared, set aside
or paid any dividends on (other than dividends paid to Company) or made any
other distributions (whether in cash or in kind) with respect to, any shares of
its equity securities;





24

--------------------------------------------------------------------------------

 



(c)      issued, sold or transferred any notes, bonds or other debt securities,
any equity securities, or any securities convertible, exchangeable or
exercisable into, directly or indirectly, any of its equity securities;

(d)      borrowed any amount or incurred or become subject to any Indebtedness
(including contingently as a guarantor or otherwise) or other Liabilities,
except current liabilities incurred in the Ordinary Course of Business and not
constituting Indebtedness;

(e)      discharged or satisfied any Lien or paid any Liability related to
Company (other than Liabilities paid in the Ordinary Course of Business), or
prepaid any amount of Indebtedness or subjected any portion of its properties or
assets to any Lien or other Encumbrance (other than Liens that will be released
at or prior to the Closing);

(f)       sold, leased, subleased, licensed, assigned, transferred or otherwise
disposed of any of its tangible or intangible assets (including Intellectual
Property Contracts) in excess of $50,000 individually (except for non-exclusive
licenses granted in the Ordinary Course of Business to unaffiliated third
Persons on an arm’s length basis);

(g)      waived, canceled, compromised or released any rights or claims of
material value, whether or not in the Ordinary Course of Business;

(h)      entered into any material Contract or amended or terminated Company’s
rights thereunder, or entered into any other material transaction;

(i)       made, granted or promised any bonus or any wage, salary or
compensation increase in excess of $75,000 per year to, or made any other change
in employment terms for, any director, officer, employee, sales representative
or consultant (in each case, other than normal merit increases to employees made
in the Ordinary Course of Business), granted or promised any increase in any
employee benefit plan or arrangement, amended or terminated any existing
employee benefit plan or arrangement (other than an amendment required by Law),
or adopted any new employee benefit plan or arrangement;

(j)       made any material change in its business practices, including, without
limitation, any change in accounting methods or practices or collection, credit,
pricing or payment policies of Company;

(k)      made any capital expenditures that aggregate in excess of $100,000;

(l)       made any loans or advances to, or guarantees for the benefit of, any
Persons (other than advances to employees for travel and business expenses
incurred in the Ordinary Course of Business that do not exceed $50,000 in the
aggregate);

(m)     changed or authorized any change in its certificate of organization,
operating agreement or other governing or organizational documents;

(n)      instituted or settled any claim or lawsuit for an amount involving in
excess of $50,000 in the aggregate or involving equitable or injunctive relief;





25

--------------------------------------------------------------------------------

 



(o)      acquired any other business or Person (or any significant portion or
division thereof), whether by merger, consolidation or reorganization or by
purchase of its assets or stock or acquired any other material assets;

(p)      made or changed any Tax election, changed any annual Tax accounting
period, adopted or changed any method of Tax accounting, filed any amended Tax
Return, entered into any closing agreement with respect to Taxes, settled any
Tax claim or assessment, surrendered any right to claim a Tax refund, or
consented to any extension or waiver of the limitations period applicable to any
Tax claim or assessment, that may have the effect of increasing any Taxes
imposed in respect of any of the Company Shares for any taxable period (or
portion thereof) ending after the Closing Date;

(q)      entered into any transaction that was not in the Ordinary Course of
Business; or

(r)       committed or agreed, in writing or otherwise, to any of the foregoing,
except as expressly contemplated by this Agreement and the Ancillary Agreements.

7.10    Leased Real Property.

(a)       Company does not own any real property.

(b)      Schedule 7.10(b) identifies (i) the street address of each parcel of
Leased Real Property, and (ii) the identification of the lease, license,
sublease or other occupancy agreements and all amendments, modifications,
supplements, and assignments thereto, together with all exhibits, addenda,
riders and other documents constituting a part thereof for each parcel of Leased
Real Property (collectively, the “Leases”), and the identification of all
subleases, overleases, occupancy agreements and other ancillary agreements or
documents pertaining to the tenancy at each such parcel of Leased Real Property,
including, without limitation, all memoranda of lease, estoppel certificates,
consents, commencement date letters, letters of extensions, subordination,
non-disturbance and attornment agreements, documents or correspondence that
affect or may affect the tenancy at any Leased Real Property (collectively the
“Ancillary Lease Documents”).

(c)       The Leases and the Ancillary Lease Documents are valid, binding,
enforceable and in full force and effect and have not been modified or amended
except as disclosed on Schedule 7.10(b).  All formalities and procedures
(including, but not limited to, registration and adequate stamping) have been
complied with regarding each of the Leases and Ancillary Lease Documents and do
not adversely affect the enforceability of any of the Leases and the Ancillary
Lease Documents. The Leases and the Ancillary Lease Documents constitute all of
and the only agreements under which Company holds leasehold or subleasehold
interests in any real property.  Company has delivered to the Buyer full,
complete and accurate copies of each of the Leases and all Ancillary Lease
Documents described in Schedule 7.10(b).

(d)      With respect to each of the Leases identified on Schedule 7.10(b),
except as set forth on Schedule 7.10(d):





26

--------------------------------------------------------------------------------

 



(i)         the Lease and all Ancillary Lease Documents shall continue to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing;

(ii)        neither Company, nor, to the Knowledge of Company, any other party
to any Leases or Ancillary Lease Documents is in breach or default, and, to the
Knowledge of Company, no event has occurred which, with notice or lapse of time,
would constitute such a breach or default or permit termination, modification or
acceleration under the Leases or any Ancillary Lease Documents;

(iii)       the rent set forth in each Lease of the Leased Real Property is the
actual rent being paid along with building maintenance charges as applicable,
and there are no separate agreements or understandings with respect to the same;

(iv)       Company has not exercised or given any notice of exercise, nor has
any lessor or landlord exercised or received any notice of exercise, of any
option, right of first offer or right of first refusal contained in any such
Lease or Ancillary Lease Document, including any such option or right pertaining
to purchase, expansion, renewal, extension or relocation;

(v)        the transactions contemplated by this Agreement do not require the
consent of any other party to such Leases and will not result in a breach of or
default under such Leases;

(vi)       there are no material disputes with respect to such Leases;

(vii)      Company does not owe any brokerage commissions or finder’s fees with
respect to such Lease;

(viii)      the other party to such Lease is not an Affiliate of, and otherwise
does not own any economic interest in, Company;

(ix)       Company has not subleased, licensed or otherwise granted any Person
the right to use or occupy such Leased Real Property or any portion thereof;

(x)        all improvements made by Company on the Leased Real Property have
received all Governmental Authority approvals (including licenses and permits)
required in connection with the ownership or operation thereof, and all such
improvements have been operated and maintained in compliance in all material
respects with all applicable Laws;

(xi)       the use and operation of the Leased Real Property in the conduct of
Company’s business do not violate any Law, covenant, condition, restriction,
easement, license, permit or agreement;

(xii)      Company has not collaterally assigned or granted any other Lien in
such Lease or any interest therein;





27

--------------------------------------------------------------------------------

 



(xiii)     the Leased Real Property identified in the Disclosure Schedule
comprises all of the real property currently used in the business of Company;
and

(xiv)     except as set forth in Schedule 7.10(d), to Company’s Knowledge no
expenditures in excess of $50,000 in the aggregate are required to be made for
the repair or maintenance of any improvements on the Leased Real Property.

(e)      Except as otherwise set forth in Schedule 7.10(e), Company has not made
any improvements or construction of a value in excess of $100,000 in the
aggregate made to or constructed on any Leased Real Property within the
applicable period for the filing of mechanics’ Liens.

(f)      Company has not entered into any other Contract for the assignment or
other transfer of the Leased Real Property.

(g)     None of Company or any constituent partner of Company is a foreign
corporation, foreign partnership or foreign estate (as such terms are defined in
Section 1445 of the Code).

7.11    Personal Property.

(a)     Company owns good and marketable title to, or a valid leasehold interest
in, free and clear of all Liens, all of the personal property and assets of
Company or used by Company or shown on the Interim Balance Sheet.

(b)     The buildings, improvements, machinery, equipment, personal properties,
vehicles and other tangible assets of Company located upon or used in connection
with the Leased Real Property are operated in conformity with all applicable
Laws and regulations, are in good condition and repair, except for reasonable
wear and tear not caused by neglect, and are usable in the Ordinary Course of
Business. The assets and properties of Company collectively constitute all of
the assets and properties that are necessary and sufficient for the operation of
the business of Company as currently conducted or as presently contemplated to
be conducted.

7.12    Contracts and Commitments.

(a)     Except as set forth on Schedule 7.12, Company is not a party to, or
bound by, whether written or oral, any:

(i)         Contract involving a vendor, supplier, service provider or other
similar business relation of Company from whom Company purchased more than
$50,000 in goods and/or services over the course of the twelve (12) months
ending March 31, 2017;

(ii)        Contract involving a potential commitment or payment by Company in
excess of $50,000 per year;

(iii)       Contracts under which any Intellectual Property Rights are
transferred, assigned, licensed, granted or otherwise made available to Company
by any Person, or by Company to any Person (excluding any
commercial-off-the-shelf software license





28

--------------------------------------------------------------------------------

 



agreements with a one-time or annual financial commitment of not less than
$25,000) (the “Intellectual Property Contracts”);

(iv)       Contract for the employment of any officer, individual employee or
other Person on a full-time, consulting or independent contractor basis or any
severance or change-of-control agreement, or any collective bargaining agreement
or Contract with any labor union;

(v)        Contract relating to Indebtedness (including guaranty arrangements)
or to mortgaging, pledging or otherwise placing a Lien on any of its assets, or
any guaranty of an obligation of a third party;

(vi)       royalty, dividend or similar arrangement based on the revenues or
profits of Company or any Contract or agreement involving fixed price or fixed
volume arrangements;

(vii)      Contract which contains any provisions requiring Company to indemnify
any other party other than in the Ordinary Course of Business;

(viii)     Contract under which Company is lessee of, or holds or operates, any
property, real or personal, owned by any other party calling for payments in
excess of $100,000 annually or under which it is lessor of or permits any third
party to hold or operate any property, real or personal, owned or controlled by
Company;

(ix)       Contract or group of related Contracts which are not cancelable by
Company without penalty on not less than thirty (30) days’ notice;

(x)        Contract relating to the ownership of or investment in any business
or enterprise (including investments in joint ventures and minority equity
investments);

(xi)       Contract limiting the freedom of Company, or that would limit the
freedom of Buyer or any of its Affiliates, to freely engage in any line of
business or with any Person anywhere in the world or during any period of time,
including any Contract containing an exclusivity obligation, most-favored-nation
provision or “best price” obligation enforceable against Company;

(xii)      Contract relating to the distribution, marketing, advertising or
sales of Company’s products and/or services;

(xiii)     Contract pursuant to which it subcontracts work to third parties;

(xiv)     Contract with any Governmental Authority;

(xv)      power of attorney;

(xvi)     acquisition agreement, whether by merger, stock or asset sale or
otherwise;





29

--------------------------------------------------------------------------------

 



(xvii)    any Contract for the development of software;

(xviii)   Contract not executed in the Ordinary Course of Business; or

(xix)     other Contract material to Company.

(b)     The Contracts required to be disclosed on Schedule 7.10(b),  Schedule
7.12 or Schedule 7.21 are referred to herein as the “Company Contracts”.  A true
and correct copy of each Company Contract was posted to Company’s data room on
or before September 28, 2017 and was freely accessible by Buyer.  Except as
disclosed on Schedule 7.12(b), (i) no Company Contract has been canceled or, to
Company’s Knowledge, breached by the other party, and Company has no Knowledge
of any planned breach by any other party to any Company Contract, (ii) Company
has performed all of the obligations required to be performed by it in
connection with Company Contracts and is not in default under or in breach of
any Company Contract, and no event or condition has occurred or arisen which
with the passage of time or the giving of notice or both would result in a
default or breach thereunder, and (iii) each Company Contract is legal, valid,
binding, enforceable and in full force and effect and will continue as such
following the consummation of the transactions contemplated hereby; provided,
 however, that nothing in this Section 7.12 shall require Buyer to comply with
any current obligation under any (i) Company Employee Plan or (ii) employment or
independent contractor agreement under which Company is the party receiving
services.

7.13    Litigation; Proceedings.  Except as set forth on Schedule 7.13, there
are no actions, suits, Proceedings, Orders, judgments, decrees or investigations
(“Proceedings”) pending or, to Company’s Knowledge, threatened against or
affecting Company or its directors, officers or employees, in their capacity as
such and relating to Company, at law or in equity, or before or by any federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, and to the Knowledge of Company
there is no basis for any of the foregoing.  Company is not subject to any
arbitration, proceeding under collective bargaining Contracts or otherwise or,
to Company’s Knowledge, any governmental investigation or inquiry; and, to
Company’s Knowledge, there is no valid basis for any of the foregoing.  Except
as set forth on Schedule 7.13, neither Company nor any of its directors,
officers or employees, in their capacity as such, has received any opinion or
legal advice in writing to the effect that Company is exposed from a legal
standpoint to any Liability that may be material to Company’s businesses as
currently conducted.  Company is not subject to any outstanding Order, judgment
or decree issued by any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or any arbitrator.  Company is
fully insured with respect to each of the matters set forth on Schedule 7.13. 
Schedule 7.13 includes a description of all litigation, claims, Proceedings or,
to Company’s Knowledge, investigations involving Company or any of its
directors, officers or employees, in their capacity as such, occurring, arising
or existing during the past twelve months.

7.14    Governmental Licenses and Permits.  Schedule 7.14 contains a complete
listing and summary description of all permits, licenses, franchises,
certificates, approvals, consents, exemptions, certificates of authorization,
indemnification numbers, registrations and other authorizations of Governmental
Authorities (including all applications therefor), or other





30

--------------------------------------------------------------------------------

 



similar rights, together with any renewals, extensions, or modifications thereof
and additions thereto (collectively, the “Permits”) owned or possessed by
Company or used by Company in the conduct of its business.  Except as set forth
on Schedule 7.14, Company owns or possesses all right, title and interest in and
to all Permits that are necessary to conduct its business as currently
conducted, each of which is in full force and effect.  Company is in compliance
with the terms and conditions of such Permits.  No loss or expiration of any
Permit is pending or, to Company’s Knowledge, threatened (including as a result
of the transactions contemplated hereby) other than expiration in accordance
with the terms thereof, which terms do not expire as a result of the
consummation of the transactions contemplated hereby.

7.15    Compliance with Laws.

(a)       Except as disclosed on Schedule 7.15, Company and, to the Knowledge of
Company, its respective officers and directors have complied with and are in
compliance in all material respects with all Laws that are applicable to the
business, business practices (including Company’s production, marketing, sales
and distribution of its products and services) or any owned or leased properties
of Company or to which Company may be subject, and, since April 1, 2014 no
claims have been filed against Company alleging a violation of any such Laws,
and Company has not received notice of any such violation.

(b)      Neither Company nor any of Company’s directors, officers, managers,
owners, employees or agents have, directly or indirectly, made, offered,
promised or authorized any payment or gift of any money or anything of value to
or for the benefit of any “foreign official” (as such term is defined in the
U.S. Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”)), foreign
political party or official thereof or candidate for foreign political office
for the purpose of (i) influencing any official act or decision of such
official, party or candidate, (ii) inducing such official, party or candidate to
use his, her or its influence to affect any act or decision of a foreign
Governmental Authority, or (iii) securing any improper advantage, in the case of
(i), (ii) and (iii) above in order to assist Company or any of its Affiliates in
obtaining or retaining business for or with, or directing business to, any
Person.  Neither Company nor any of its directors, officers, managers, owners,
employees or agents on behalf of Company have made or authorized any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment of funds
or received or retained any funds in violation of any Law.  Company further
represents that it has maintained, and has caused each of its Subsidiaries to
maintain, systems of internal controls (including, but not limited to,
accounting systems, purchasing systems and billing systems) to ensure compliance
with the FCPA or any other applicable anti-bribery or anti-corruption Law
(including but not limited to the Prevention of Corruption Act, 1988).  To
Company’s Knowledge, neither Company, nor any of its officers, managers, owners,
directors or employees are the subject of any allegation, voluntary disclosure,
or investigation related to the FCPA or any other anti-corruption Law.  Neither
Company, nor, to Company’s Knowledge, any of its officers, managers, owners,
directors or employees are the subject of prosecution or other enforcement
action related to the FCPA or any other anti-corruption Law.

(c)       Since April 1, 2014, Company has not been a party to any Contract or
bid with, and has not conducted business or participated in any transaction
involving, directly or indirectly, any Prohibited Persons.  For purposes of this
provision, a “Prohibited Person” shall mean (i) any Person identified on the
Office of Foreign Assets Control (“OFAC”) list of Specially





31

--------------------------------------------------------------------------------

 



Designated Nationals and Blocked Persons or targeted by an OFAC Sanctions
Program; (ii) the government, including any political subdivision, agency,
instrumentality, or national thereof, of any country with respect to which the
United States or any jurisdiction in which Company is operating, located or
incorporated or organized administers or imposes economic or trade sanctions or
embargoes; (iii) any Person acting, directly or indirectly, on behalf of, or an
entity that is owned or controlled by, a Specially Designated National and
Blocked Person or by a government or Person identified in clause (ii) above, or
(iv) a Person on any other similar export control, terrorism, money laundering
or drug trafficking related list administered by any Governmental Authority
either within or outside the U.S. with whom it is illegal to conduct business
pursuant to applicable Law.

7.16    Taxes.  Except as provided as set forth on Schedule 7.16:

(a)       Company has timely (taking into account extensions of time to file)
filed all Tax Returns required to be filed, and all such Tax Returns were true,
correct, and complete in all material respects.  Company has paid all Taxes
shown thereon or otherwise due.

(b)      Company has provided adequate accruals (without taking into account any
reserve for deferred Taxes) in the Interim Financial Statements for any Taxes
that have not been paid, but were owed or accrued as of the date of the Interim
Financial Statements, whether or not shown as being due on any Tax
Returns.  Other than Taxes incurred in the Ordinary Course of Business, Company
has no Liability for unpaid Taxes accruing after the date of the Interim
Financial Statements.  The accruals for deferred Taxes reflected in the Interim
Financial Statements are adequate to cover any deferred Tax Liability of Company
determined in accordance with generally accepted accounting principles through
the date of this Agreement.

(c)       All Tax Returns filed by or with respect to Company through the Tax
year ending March 31, 2013 have been examined and closed or are Tax Returns with
respect to which the applicable period for assessment under applicable Law,
after giving effect to extensions or waivers, has expired.

(d)      No request for information related to Tax matters has been received
from any Governmental Authority since March 31, 2013, no audit or other
administrative proceeding is pending, being conducted, or threatened by any
Governmental Authority, and no judicial proceeding is pending or being conducted
that involves any Tax paid or Tax Return filed by or on behalf of Company.

(e)       No claim or deficiency against Company for the assessment or
collection of any Taxes has been asserted or proposed to Company which claim or
deficiency has not been settled with all amounts determined to have been due and
payable having been timely paid

(f)       No claim has ever been made or threatened by a Tax authority in a
jurisdiction where Company has never filed Tax Returns asserting that such
Person is or may be subject to Taxes imposed by that jurisdiction, nor, to
Company’s Knowledge, is there any factual basis for any such claim.





32

--------------------------------------------------------------------------------

 



(g)      Company has deducted, withheld and timely paid to the appropriate
Governmental Authority all Taxes required to be deducted, withheld or paid in
connection with income allocated to or amounts owing to any employee (as
determined in accordance with applicable Laws), independent contractor,
creditor, shareholder, other equity holder or any other Person and has complied
with all applicable Tax Laws relating to the payment, withholding, reporting and
recordkeeping requirements relating to any Taxes required to be collected or
withheld.

(h)      There are no Liens for Taxes, other than Liens for Taxes not yet due
and payable, upon the properties or assets of Company.

(i)       Company is not and has never been a party to any Tax sharing, Tax
indemnity, Tax allocation or similar agreement with respect to Taxes, or has any
Liability or potential Liability to another party under any such agreement.

(j)       Company has not executed or entered into with any Governmental
Authority (i) any agreement, waiver or other document extending or having the
effect of extending or waiving the period for assessment or collection of any
Taxes for which it would or could be liable; (ii) any closing agreement pursuant
to Section 7121 of the Code, or any predecessor provision thereof or any similar
provision of state, local or foreign Tax Law; (iii) any private letter ruling
request or private letter ruling, or (iv) any power of attorney with respect to
any Tax matter which is currently in force.

(k)      Company has never had any Liability for the Taxes of any Person under
Treasury Regulation Section 7.1502-6 (or any similar provision of state, local
or foreign Tax Law), as a transferee or successor, by Contract or otherwise.

(l)       Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period ending
after the Closing Date as a result of any (i) change in accounting method for
any Pre-Closing Tax Period under Section 481 of the Code (or any similar
provision of U.S. state, local or foreign Tax Law), (ii) written agreement with
a Tax authority with regard to its Tax Liability for any Pre-Closing Tax Period,
(iii) installment sale, completed contract method, cash method of accounting, or
open transaction disposition made prior to the Closing Date or prior to the
Closing on the Closing Date, (iv) prepaid amount received on or prior to the
Closing Date, or (v) discharge of any Indebtedness on or prior to the Closing
Date under Section 108(i) of the Code.

(m)      Company has not participated in any “reportable transaction” within the
meaning of Treasury Regulation Section 7.6011-4.

(n)      Company is not and has never been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code.

(o)      Company has not been a party to any distribution occurring during the
last two (2) years in which the parties to such distribution treated the
distribution as one to which Section 355 or Section 361 of the Code is
applicable; nor has Company been a party to any distribution that could
constitute part of a “plan” or “series of related transactions” (within the





33

--------------------------------------------------------------------------------

 



meaning of Section 355(e) of the Code) in conjunction with the transactions
contemplated by this Agreement.

7.17    Employees; Benefits.

(a)      Company has separately delivered to Buyer via disk or zip file (the
“Employee File”) a complete and accurate list as of September 30, 2017, of the
following information:  (i) name of employee, (ii) employee identification
number, (iii) gross monthly salary, (iv) status (full-time vs. part-time and
permanent vs. temporary), (v) accrued but unused paid leave, (vi) incentive
compensation, bonuses and commission payments (including commission rates),
(vii) job title, and (viii) work location.  Company shall also separately
deliver to Buyer an Employee File as of October 31, 2017 (the “October File”)
and the October File is true and correct as of the Closing Date, except as set
forth on Schedule 7.17(a).   The Employee File shall be deemed to be part of the
Disclosure Schedules for all purposes of this Agreement.  (i) Company is, and
within the past three years have been, in compliance with all applicable Laws
and regulations respecting labor and employment including fair employment
practices, work place safety and health, terms and conditions of employment,
maintenance of applicable statutory registers, the classification and treatment
of independent contractors, consultants, temporary employees, leased employees
or other servants or agents employed or used with respect to the operation of
the business of Company and classified by Company as other than employees
(“Contingent Workers”), wages and hours; (ii) Company is not delinquent in any
payments to any employee or Contingent Worker for any wages, salaries,
commissions, bonuses, fees or other direct compensation due with respect to any
services performed for it or amounts required to be reimbursed to such employees
or Contingent Workers, regardless of whether such Persons are properly
classified under applicable Laws; (iii) there are no, and within the last three
years there have been no, formal or informal grievances, complaints, litigation,
governmental investigations or audits, arbitrations or charges with respect to
employment or labor matters (including allegations of employment discrimination,
retaliation, unfair labor practices, violation of wage and hour Laws or
misclassification of Contingent Workers) pending or threatened against Company
in any judicial, regulatory or administrative forum, under any private dispute
resolution procedure or internally; (iv) none of the employment policies or
practices of Company is currently being audited or investigated (or has been
audited or investigated within the past three years) or, to the Knowledge of
Company, subject to imminent audit or investigation by any Governmental
Authority; (v) none of Company nor any of its officers or senior managers, is,
or within the last three years has been, subject to any Order, decree,
injunction or judgment by any Governmental Authority or private settlement
Contract in respect of any labor or employment matters; (vi) Company is, and
within the past three years has been, in compliance with the requirements of the
Immigration Reform Control Act of 1986; (vii) all employees are, and within the
past three (3) years have been, employed at-will; and (viii) all employment
contracts entered into with the concerned employees are valid, subsisting and
have been duly executed and adequately stamped.

(b)      To the extent that any Contingent Workers are employed, Company has
properly classified and treated them in accordance with applicable Laws and for
purposes of all employee benefit plans and perquisites.  Company currently
classifies and has properly classified each of its employees as exempt or
non-exempt for the purposes of the Fair Labor Standards Act and state, local and
foreign wage and hour Laws, and is and has been otherwise in compliance with
such Laws.





34

--------------------------------------------------------------------------------

 



(c)      Company has not experienced a “plant closing,” “business closing,” or
“mass layoff” or similar group employment loss as defined in the federal Worker
Adjustment and Retraining Notification Act (the “WARN Act”) or any similar
state, local or foreign Law or regulation affecting any site of employment of
Company or one or more facilities or operating units within any site of
employment or facility of Company.  During the ninety (90) day period preceding
the date hereof, no employee or Contingent Worker has suffered an “employment
loss” as defined in the WARN Act with respect to Company.

(d)      In the past 12 months (i) no officer or key employee’s employment with
Company has been terminated for any reason; and (ii) to the Knowledge of
Company, no officer or key employee, or group of employees or Contingent
Workers, has expressed any plans to terminate his, her or its employment or
service arrangement with Company.

(e)      There is no, and during the past three years there has not been, any
labor strike, picketing of any nature, organizational campaigns, labor dispute,
slowdown or any other concerted interference with normal operations, stoppage or
lockout pending or, to the Knowledge of Company, threatened against or affecting
the business of Company; (ii) Company does not have any duty to bargain with any
union or labor organization or other Person purporting to act as exclusive
bargaining representative (“Union”) of any employees or Contingent Workers with
respect to the wages, hours or other terms and conditions of employment of any
employee or Contingent Worker; (iii) there is no collective bargaining agreement
or other Contract with any Union, or work rules or practices agreed to with any
Union, binding on Company, or being negotiated, with respect to Company’s
operations or any employee or Contingent Worker.

(f)      Schedule 7.17(f) lists all Company Employee Plans.  With respect to
each material Company Employee Plan, Company has made available to Buyer a true
and complete copy of, as applicable, (i) the plan document and all amendments
thereto (including a written description of the material provisions of each
unwritten Company Employee Plan), (ii) each trust, insurance, annuity or other
funding Contract and all amendments and riders thereto, (iii) the most recent
audited financial statements and actuarial or other valuation reports, (iv) the
three most recent annual reports on Form 5500 (with all schedules and
attachments), (v) the most recent determination letter (or, if applicable,
advisory or opinion letter) from the Internal Revenue Service, (vi) the most
recent summary plan description and all summaries of modifications thereto,
(vii) the most recent plan year’s compliance and discrimination testing results,
and (viii) all material correspondence for the past three years between such
Company Employee Plan, Sellers or Company and the Internal Revenue Service,
United States Department of Labor, Pension Benefit Guaranty Company or other
Governmental Authority.

(g)     Neither Company nor any of their ERISA Affiliates sponsor, maintain,
contribute to or are required to contribute to, or have or could have any
obligation to, or Liability relating to, a plan that is subject to Title IV of
ERISA.  Except as set forth on Schedule 7.17(g), no Company Employee Plan
provides or obligates Company to provide health or other welfare benefits to
former employees or service providers of Company (or their eligible dependents)
other than health continuation coverage pursuant to COBRA at the recipient’s
sole premium expense.





35

--------------------------------------------------------------------------------

 



(h)     Each Company Employee Plan has been established, funded, maintained and
administered in compliance, in all material respects, with its terms and with
the applicable requirements of ERISA, the Code and any other applicable
Laws.  Each Company Employee Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service or is the subject of a favorable opinion letter
from the Internal Revenue Service on the form of such Company Employee Plan and,
to Company’s Knowledge, there are no facts or circumstances that would be
reasonably likely to adversely affect the qualified status of any such Company
Employee Plan.

(i)      Neither Company nor any of their ERISA Affiliates has incurred any
Controlled Group Liability that has not been satisfied in full, nor do any facts
or circumstances exist that would reasonably be expected to result in any
Controlled Group Liability becoming a Liability of Buyer or any of its
Affiliates at or after the Closing.

(j)      Company has not engaged in any transaction with respect to any Company
Employee Plan that would be reasonably likely to subject Company to any material
Tax or penalty (civil or otherwise) imposed by ERISA, the Code or other
applicable Law.  No Proceeding (other than claims for benefits in the ordinary
course) is pending or, to Company’s Knowledge, threatened with respect to any
Company Employee Plan or the assets of any Company Employee Plan.  All
contributions and payments with respect to each Company Employee Plan that are
required to be made with respect to periods ending on or prior to the Closing
Date have been, or will be, timely made or accrued before the Closing Date in
accordance with the terms of the applicable Company Employee Plan.

(k)     Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (either alone or in
combination with another event) will (i) result in the increase or payment of
any compensation or benefits to any current or former employee or other
individual service provider of Company, (ii) result in the acceleration of the
time of payment, funding, or vesting of any benefits under any Company Employee
Plan or Contract with any current or former employee or other individual service
provider of Company, or (iii) result in the payment of any amount to any current
or former employee or other individual service provider of Company that could,
alone or in combination with another payment, not be deductible by reason of
Section 280G and Section 4999 of the Code. No Company Employee Plan or Contract
with a current employee or individual service provider of Company provides for
the gross-up, reimbursement, or indemnification of any Taxes imposed by Sections
409A or 4999 of the Code.

(l)      No Company Employee Plan or Contract provides compensation or benefits
to any current or former employee or individual service provider of Company who
resides or performs services primarily outside of the United States.

(m)    Company has not used the services of workers provided by third-party
contract labor suppliers, seasonal employees, temporary employees, “leased
employees” (within the meaning of Section 414(n) of the Code) or individuals who
have provided services as independent contractors to an extent that would
reasonably be expected to result in the disqualification of any Company Employee
Plan or the imposition of penalties or excise Taxes





36

--------------------------------------------------------------------------------

 



with respect to any Company Employee Plan by the Internal Revenue Service,
United States Department of Labor, Pension Benefit Guaranty Company or other
Governmental Authority.

(n)     Except as disclosed in Schedule 7.17(n), no director, manager, officer,
employee, independent contractors or consultant of Company (each, a “Service
Provider”) is or will be subject to any Contracts that specify a particular
employment or service term or a minimum or committed level of compensation, or
limit Company’s right to terminate the employment or service relationship of
such Service Provider with Company.  Except as may be required by Law and except
as disclosed in Schedule 7.17(n), Company does not and will not have any
contractual obligation (i) to provide any particular form or period of notice
prior to termination, or (ii) to pay any of such Service Providers any severance
or termination benefits in connection with their termination of employment or
service.  Except as specifically contemplated by this Agreement, to Company’s
Knowledge, none of the key employees has a present intention to terminate his,
her or its employment or service with Company, whether before, at or soon after
the Closing.

7.18    Insurance.  Schedule 7.18 lists each insurance policy maintained by or
on behalf of Company with respect to their respective properties, assets and
business, together with a claims history for the past two years.  All of such
insurance policies are in full force and effect, all premiums due and payable
with respect to such insurance policies have been paid to date, and Company has
never been (i) in default with respect to its Liabilities under any such
insurance policies or (ii) denied insurance coverage.  Such insurance policies
provide coverage customary for similarly situated companies in the same or
similar industries and as required by applicable Law.  Except as set forth on
Schedule 7.18, Company does not have any self-insurance or co-insurance program,
and the reserves set forth in the Financial Statements are adequate to cover all
anticipated Liabilities with respect to any such self-insurance or coinsurance
program.

7.19    Environmental Matters.

(a)     Company has complied with and is currently in compliance with all
Environmental Laws and has no Liabilities, including corrective, investigatory
or remedial obligations arising under Environmental Requirements, and Company
has not received any oral or written notice, report or information regarding any
Liabilities, including corrective, investigatory or remedial obligations arising
under Environmental Requirements which relate to Company or any of its
properties or facilities.

(b)     Without limiting the generality of the foregoing, Company has timely
applied for, obtained and complied with, and is currently in compliance with,
all Permits and other authorizations that may be required pursuant to any
Environmental Laws for the occupancy of its properties or facilities or the
operation of its business and have made all declarations and filings with
Governmental Authorities necessary for the lawful conduct of Company’s
respective businesses as presently conducted.

(c)     None of this Agreement, any Ancillary Agreement or the consummation of
the transactions contemplated hereby and thereby shall impose any Liability on
Company or otherwise for site investigation or cleanup, or notification to or
consent of any





37

--------------------------------------------------------------------------------

 



government agencies or third parties under any Environmental Laws (including any
so called “transaction-triggered” or “responsible property transfer” laws and
regulations).

(d)     Except as set forth on Schedule 7.19(d), (i) Company has not received
any written notice of any violation of, or Liability or Proceeding under, any
Environmental Laws or with respect to Hazardous Materials; and (ii) no Order is
outstanding and no Proceeding is pending or, to Company’s Knowledge, threatened
against Company arising under or related to Environmental Laws or Hazardous
Materials.

(e)     Except as set forth on Schedule 7.19(e), Company has not arranged, by
Contract or otherwise, for the transportation, treatment, storage or disposal of
any Hazardous Materials at, on, to, under or from any location, except as would
not reasonably be expected to result in any material Liability to Company.

(f)      Except as set forth on Schedule 7.19(f), there has been no Release at,
on, under or from the Leased Real Property or any other real property currently
or formerly owned, operated or leased by Company, except as would not reasonably
be expected to result in any material Liability to Company.

(g)     Except as set forth on Schedule 7.19(g), Company does not own or operate
and, to Company’s Knowledge, the Leased Real Property contains (i) emergency
generators, (ii) underground or aboveground improvements, including but not
limited to treatment or storage tanks, used currently or in the past for the
management of Hazardous Materials, (iii) any dump or landfill, or (iv) any
Facilities containing polychlorinated biphenyls, “toxic mold,” lead-based paint,
or asbestos-containing materials.

(h)     Company has made available to Buyer copies of all environmental
assessments, reports, audits and other material documents in its possession or
under its control that relate to Company’s compliance with Environmental Laws or
the environmental condition of any Leased Real Property or any other real
property that Company formerly owned, operated, or leased.

7.20    Names and Location.  Except as set forth on Schedule 7.20, (i) during
the preceding two (2)-year period, Company has not used any name or names under
which Company has invoiced account debtors, maintained records concerning its
assets or otherwise conducted its business, other than the exact name under
which it has executed this Agreement, and (ii) all of Company’s assets are
located at each of the premises disclosed on Schedule 7.20.

7.21    Insider Transactions.  Except as disclosed on Schedule 7.21, no officer,
director, or other Affiliate of Company or any individual related by blood,
marriage or adoption to any such Person or any entity in which any such Person
owns any beneficial interest (collectively, the “Insiders”), is a party to any
Contract or transaction with Company or which is pertaining to the business of
Company or has any interest in any property, real or personal or mixed, tangible
or intangible, used in or pertaining to the business of Company.  Schedule 7.21
hereto describes (i) all affiliated services provided to or on behalf of Company
by any Insider and (ii) a description of all relationships and affiliations
among such Insiders to any arrangements or transactions disclosed in accordance
with clause (i).  Except as disclosed on Schedule 7.21, (a) to its Knowledge, no





38

--------------------------------------------------------------------------------

 



employee or securityholder of Company or any individual related by blood,
marriage or adoption to any such Person or any entity in which any such Person
owns any beneficial interest (collectively, the “Other Insiders”), is a party to
any Contract or transaction with Company or has any interest in any property,
real or personal or mixed, tangible or intangible, used in or pertaining to the
business of Company, and (b) each Contract or transaction in excess of $15,000
per year between an Other Insider and the Company is commercially reasonable and
on arms-length terms.

7.22    Intellectual Property.

(a)     Schedule 7.22(a) sets forth a true and complete list of all
(i) registered, issued and applied-for Intellectual Property Rights owned by or
pending in the name of any Company on the date hereof (collectively, “Company
Registered IP”), indicating for each such item the applicable owner, filing or
registration number, filing jurisdiction, and date of expiration (if any), and
(ii) all material, unregistered Intellectual Property Rights of Company. All
Company Registered IP is enforceable, valid and subsisting, and has not expired
or been cancelled or abandoned. All necessary registration, maintenance and
renewal fees currently due in connection with such Company Registered IP have
been made and all necessary documents, recordations and certificates in
connection with such Company Registered IP have been filed with the relevant
patent, copyright, trademark and other authorities in the United States and all
foreign jurisdictions for the purposes of prosecuting, perfecting and
maintaining such Company Registered IP in the name of Company. Company has no
Knowledge of any information, materials, facts, or circumstances, including any
information or fact that would constitute prior art, that would (x) render any
of the Company Registered IP invalid or unenforceable, (y) would materially
affect any pending application for any Company Registered IP, or (z) would
otherwise affect the validity or enforceability of any Company Registered IP.

(b)     Except as set forth on Schedule 7.22(b), all right, title and interest
in and to all Company Registered IP, and all other Intellectual Property Rights
owned or purported to be owned by Company or necessary for or used in the
business or operations of Company as presently conducted (collectively, “Company
Intellectual Property”), are (x) owned exclusively by Company free and clear of
all Liens, except for Liens listed in Schedule 7.22 (b), or (y) used or held for
use in the business or operations of Company pursuant to a written and
enforceable license agreement, a true and correct copy of which has been
furnished to Buyer. The Company Intellectual Property constitutes all of the
Intellectual Property Rights necessary for the operation of Company as currently
conducted.

(c)     All Company Intellectual Property is and will be fully transferable and
licensable by Buyer without restriction and without payment of any kind to any
Person.

(d)     No Company Intellectual Property is subject to any Proceeding or
outstanding Order or Contract restricting in any material manner the use,
transfer, or licensing thereof by Company or which may materially affect the
validity, use or enforceability of any such Company Intellectual Property.

(e)     Company has not (i) transferred ownership of, or granted any exclusive
license of or exclusive right to use, or authorized the retention of any
exclusive rights to use or joint ownership of, any Company Intellectual
Property, to any other Person, or (ii)





39

--------------------------------------------------------------------------------

 



permitted Company’s rights in any Company Intellectual Property to lapse or
enter the public domain.

(f)      Company have taken reasonable steps to maintain and protect the trade
secrets and other confidential information of or held by Company and the trade
secrets and confidential information of all third parties provided to Company
under an obligation of confidentiality.

(g)     Except as set forth on Schedule 7.22(g), (i) none of Company nor any of
their products or services are infringing upon or misappropriating, or, to
Company’s knowledge, have infringed upon or misappropriated, any Intellectual
Property Rights of any third party, and Company has not received any notice or
claim asserting any such infringement or misappropriation, (ii) to Company’s
Knowledge, no third party is misappropriating or infringing, or has
misappropriated or infringed, any Company Intellectual Property, and none of
Company have made such claim to any third party, and (iii) none of the Company
Intellectual Property that is material to the business of Company is subject to
any outstanding Order restricting or limiting in any material respect the
ownership, use or licensing thereof by Company.

(h)     To Company’s Knowledge, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or could
reasonably be expected to, result in the delivery, license, or disclosure of any
Source Code to any Person.

(i)      The consummation of the transactions contemplated by this Agreement
will neither violate nor result in the breach, modification, cancellation,
termination or suspension of any Intellectual Property Contract. Following the
Closing, Buyer will be permitted to exercise all of Company’ rights under all
Intellectual Property Contracts to the same extent Company would have been able
to had the transactions contemplated by this Agreement not occurred and without
being required to pay any additional amounts or consideration.

(j)      Neither this Agreement nor the transactions contemplated by this
Agreement will result in (i) any third party being granted any right or access
to, or the placement in or release from escrow, of any Source Code, (ii) Buyer
or any of its Affiliates granting to any third party any right or license in or
to any Intellectual Property Right, (iii) Buyer or any of its Affiliates being
bound by, or subject to, any non-compete or other restriction on the operation
or scope of its business, or being obligated to pay any royalties or other
amounts to any third party in excess of those payable by Buyer prior to the
Closing.

(k)     No funding of any Governmental Authority, facility of a university,
college, other educational institution or research center or funding from any
other third party was used in the development of Company product or service or
Company Intellectual Property. To Company’s Knowledge, no current or former
employee or independent contractor of Company who was involved in, or who
contributed to, the creation or development of Company product or service or
Company Intellectual Property has performed services for any Governmental
Authority, university, college, or other educational institution or research
center during a period of time during which such employee, consultant or
independent contractor was also performing services for Company.





40

--------------------------------------------------------------------------------

 



(l)      Schedule 7.22(l) sets forth all of the IT Assets of Company that are in
production or use as of the date hereof.  All IT Assets used by Company in the
conduct of their businesses: (i) operate and perform in all material respects in
conformance with their documentation and functional specifications; (ii) are
free from any material software defects; (iii) do not contain any virus,
software routine, hardware component, disabling code or instructions, spyware or
other vulnerabilities or faults designed to or that could permit unauthorized
access or to disable or otherwise harm any computer, system or software, or any
information contained therein, or any software routine designed to or that could
disable a computer program automatically with the passage of time or under the
positive control of a Person other than an authorized licensee or owner of the
IT Assets; (iv) are sufficient in all material respects for the operation of the
businesses of Company as currently conducted; and (v) since March 31, 2016, have
not experienced or been affected by any failure, breakdowns, continued
substandard performance or other adverse event that have caused any material
disruption or interruption to the business of Company. To Company’s Knowledge,
no Person has gained unauthorized access to any IT Assets. Company have
implemented and maintained, consistent with customary industry practices and its
obligations to third parties, security and other measures to protect the IT
Assets from unauthorized access, use, or modification. The IT Assets are in good
working condition to effectively perform all computing, information technology
and data processing operations necessary for the operation of Company. From and
after the Closing, Company will have and be permitted to exercise the same
rights with respect to the IT Assets as Company would have had and been able to
exercise had this Agreement not been entered into and the transactions
contemplated hereby not occurred, without the payment of any additional amounts
or consideration.

(m)    All current and former officers and directors of Company and all current
and former employees and consultants of Company who are or were at any time
involved in the design, development or implementation of Intellectual Property
Rights for or on behalf of Company, or who may be or were exposed to any trade
secret or confidential know-how of Company, have executed and delivered to
Company an agreement assigning to Company the entire right, title and interest
in and to such Intellectual Property Rights and protecting the secrecy,
confidentiality and value of such trade secrets or confidential information.

(n)     Except as set forth on Schedule 7.22(n), no software included in Company
product or service and no software otherwise included in any of the Company
Intellectual Property (“Company Software”) contain, use, incorporate or are
distributed in conjunction with or combined with any software or material that
is licensed pursuant to the provisions of any “open source,” “copyleft” or other
similar license agreement, including any version of any software licensed
pursuant to any GNU, General Public License (GPL) or GNU Lesser/Library Public
License (LGPL), or Mozilla Public License (MPL), or any other similar license
agreement that would require or result in (i) Company disclosing and
distributing any Company Software in a form other than object code form, (ii)
Company making the Company Software available to any third-party recipient under
terms that allow preparation of a derivative work, (iii) Company making Company
Software available to any third-party recipient under terms that allow software
or any interface therefor to be reverse engineered, reverse assembled or
disassembled (other than to the extent any contrary restriction would be
unenforceable under Law), or (iv) Company making the Company Software available
to any third-party recipient at no license fee (each, an “Open Source License”).
To Company’s Knowledge, and except as set





41

--------------------------------------------------------------------------------

 



forth on Schedule 7.22(n), no Company Software, as a result of the distribution,
modification, intermingling or integration of Company Software with any software
or material licensed under any Open Source License, is, in whole or in part,
subject to any provision of any Open Source License. All use and distribution of
Company product or service is in full compliance with all Open Source Licenses
applicable thereto.

7.23    Brokerage.  Except as set forth on Schedule 7.23, there is no investment
banker, broker, finder or other intermediary whom has been retained by or is
authorized to act on behalf of Company or any of its Affiliates who might be
entitled to any fee or commission from Buyer or any of its Affiliates in
connection with the transactions contemplated by this Agreement.

7.24    No Liquidation, Insolvency, Winding-Up.

(a)       As of the date of this Agreement, no judgment, Order or decree has
been made, or petition presented, or resolution passed for the winding-up or
liquidation of Company, and there is not outstanding:

(i)         any petition or judgment, Order or decree for the winding up of
Company;

(ii)        any appointment of a receiver over the whole or part of the
undertaking of assets of Company;

(iii)       any petition or Order for administration of Company;

(iv)       any voluntary arrangement between Company and any of their creditors;

(v)        any assignment for the benefit of Company’s creditors or similar
creditor arrangement or remedy;

(vi)       any voluntary petition, involuntary petition or Order for relief with
respect to Company under applicable Law;

(vii)      any distress or execution or other process levied in respect of
Company which remains undischarged; or

(viii)     any unfulfilled or unsatisfied judgment or court Order against
Company.

(b)      To the Knowledge of Company, there are no circumstances which would
entitle any Person or entity to present a petition for the winding-up or
administration of Company or to appoint a receiver over the whole or any part of
the assets of Company.

(c)       Company has not been deemed unable to pay its debts as they come due
within the meaning of applicable Law.

(d)      The operations of Company have not been terminated.





42

--------------------------------------------------------------------------------

 



(e)       No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated by this Agreement,
with the intent to hinder, delay or defraud either present or future creditors
of Company.

7.25    Data Privacy.  In connection with its collection, storage, transfer
(including, without limitation, any transfer across national borders) and/or use
of any personally identifiable information from any individuals, including,
without limitation, any customers, prospective customers, employees and/or other
third parties (collectively “Personal Information”), Company is and has been in
compliance in all material respects with all applicable Laws in all relevant
jurisdictions, Company’s privacy policies and the requirements of any Contract
or codes of conduct to which Company is a party.  Company has commercially
reasonable physical, technical, organizational and administrative security
measures and policies in place to protect all Personal Information collected by
it or on its behalf from and against unauthorized access, use and/or
disclosure.  Company is and has been in compliance with such measures and
policies in all material respects.

7.26    Disclosure.  To the Company’s Knowledge, the representations and
warranties in this Section 7 (together with disclosures set forth in the
Disclosure Schedule) do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
contained in this Section 7 (or contained in the Disclosure Schedule) not
misleading in light of the circumstances in which it was made.

SECTION 8.   REPRESENTATIONS AND WARRANTIES OF BUYER.

Buyer hereby represents and warrants to Sellers as follows:

8.1       Authorization.  Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Colorado and has
all requisite corporate power and authority to carry on its business as now
conducted.  Buyer has full organizational power and authority to execute and
deliver this Agreement and each of the Ancillary Agreements to which it is a
party and to consummate the transactions contemplated hereby and thereby.  The
Board of Directors and the shareholders of Buyer have duly approved this
Agreement and all Ancillary Agreements to which it is a party and has duly
authorized the execution and delivery of this Agreement and all Ancillary
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby.  No other Proceedings on the part of Buyer are
necessary to approve and authorize the execution and delivery of this Agreement
or the Ancillary Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby.  This Agreement and all Ancillary
Agreements to which Buyer is a party have been duly executed and delivered by
Buyer and constitute the valid and binding agreements of Buyer, enforceable
against Buyer in accordance with their terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity.

8.2       Non-Contravention.  The execution, delivery and performance by Buyer
of this Agreement and all agreements, documents and instruments executed and
delivered by it pursuant hereto and the performance of the transactions
contemplated by this Agreement and the Ancillary Agreements do not and will
not:  (i) violate or result in a violation of, conflict with or





43

--------------------------------------------------------------------------------

 



constitute or result in a default (whether after the giving of notice, lapse of
time or both) under, accelerate any obligation under, or give rise to a right of
termination of, any Permit or Contract to which Buyer is a party or by which it
or its respective assets are bound, (ii) violate or result in a violation of,
conflict with or constitute or result in a default (whether after the giving of
notice, lapse of time or both) under, or accelerate any obligation under, any
provision of Buyer’s organizational documents; (iii) violate or result in a
violation of, or constitute a default (whether after the giving of notice, lapse
of time or both) under, any provision of any law, regulation or rule, or any
order of, or any restriction imposed by, any court or governmental agency
applicable to Buyer; or (iv) require from Buyer any notice to, declaration or
filing with, or consent or approval of, any Governmental Authority or other
third party.

8.3       Brokerage.  There is no investment banker, broker, finder or other
intermediary whom has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from Buyer in connection
with the transactions contemplated by this Agreement.

8.4       No Conflict.  All consents, approvals, Orders, authorizations,
registrations, qualifications, designations, declarations or filings with any
federal, state or local governmental agency or authority required on the part of
Buyer in connection with the execution, delivery or performance of this
Agreement and the consummation of the transactions contemplated herein and
therein shall have been obtained prior to, and be effective as of, the Closing.

SECTION 9.   INDEMNITY AND LIMITATION OF LIABILITY.

9.1       Survival.  All representations, warranties, covenants and agreements
set forth in this Agreement, the Disclosure Schedules or in any certificate or
instrument delivered in connection herewith shall survive the Closing Date.  For
purposes of this Agreement, the term “Applicable Limitation Date” means the date
that is fifteen (15) months following the Closing Date; provided however that
the Applicable Limitation Date with respect to (A) the representations and
warranties in Section 7.1 (Organization and Corporate Power), Section 7.2
(Authorization of Transactions), Section 7.4 (Capitalization; Subsidiaries),
Section 7.16 (Taxes), and Section 7.24 (No Liquidation, Insolvency, Winding-Up)
(collectively, the “Company Fundamental Representations”), and (B) the
representations and warranties in Section 6.1 (Organization), Section 6.2
(Authorization), and Section 6.4 (Title) of this Agreement (the “Seller
Fundamental Representations”), shall each be the five (5) year anniversary of
the Closing Date, except the Applicable Limitation Date with respect to
Section 7.16 (Taxes) shall be the seven (7) year anniversary of the Closing
Date.  For the avoidance of doubt, all covenants and agreements of the
Indemnifying Parties set forth in this Agreement shall survive indefinitely.

9.2       Indemnification.

(a)        Indemnification Seller and Founder Breaches.  Subject to each of the
limitations set forth in this Section 9, after the Closing, the Sellers and
Founders (each a “Indemnifying Party” and collectively, the “Indemnifying
Parties”), severally and not jointly, shall indemnify and hold harmless Buyer,
its Affiliates and their respective officers, directors, employees, agents,
representatives, successors and permitted assigns who are not a Seller or
Founder (each, an “Indemnified Party” and collectively, the “Indemnified
Parties”) from and





44

--------------------------------------------------------------------------------

 



against any Losses which an Indemnified Party suffers, sustains or becomes
subject to as a result of, relating to or in connection with:

(i)         a breach of any representation or warranty (other than any Seller
Fundamental Representation) made by such Seller or Founder contained in this
Agreement (including in the Disclosure Schedules or in any certificate or
agreement delivered by or on behalf of such Seller or Founder in connection
herewith);

(ii)        a breach of any Seller Fundamental Representation made by such
Seller or Founder contained in this Agreement (including in the Disclosure
Schedules or in any certificate or agreement delivered by or on behalf of such
Seller or Founder in connection herewith); and/or

(iii)       a breach of any covenant or agreement by such Founder or Seller
contained in this Agreement.

(b)        Indemnification by Seller and Founder for Company Breaches.  Subject
to each of the limitations set forth in this Section 9, after the Closing, the
Indemnifying Parties, jointly and severally (based upon the Pro Rata Share
applicable to such Indemnifying Party), shall indemnify and hold harmless each
Indemnified Party from and against any Losses which an Indemnified Party
suffers, sustains or becomes subject to as a result of, relating to, or in
connection with:

(i)         a breach of any representation or warranty (other than any Company
Fundamental Representation) made by Company contained in this Agreement
(including in the Disclosure Schedules or in any certificate or agreement
delivered by or on behalf of Company in connection herewith);

(ii)        a breach of any Company Fundamental Representation made by Company
contained in this Agreement (including in the Disclosure Schedules or in any
certificate or agreement delivered by or on behalf of Company in connection
herewith);

(iii)       a breach of any covenant or agreement by Company at or prior to the
Closing contained in this Agreement;

(iv)       any and all Tax claims resulting from, arising out of or relating
to:  (a) any Taxes imposed on Company with respect to any Pre-Closing Tax Period
and any Pre-Closing Taxes attributable to any Straddle Period; (b) any and all
Taxes of any Person (other than Company) imposed on Company as a transferee or
successor under Law or pursuant to any Law with similar effect as a result of
any transaction occurring before the Closing; and (c) the Transfer Taxes for
which the Sellers are liable pursuant to Section 5.4(b);

(v)        any claims for indemnification made by any officer, director,
employee or any other Person (other than an Indemnified Party) against Company
or its Subsidiaries for the period prior to Closing to the extent not satisfied
by the D&O Tail Policy;





45

--------------------------------------------------------------------------------

 



(vi)       any claims for any expenses, costs, liabilities or other Losses
relating to Company’s operations, closure, dissolution and/or winding up of its
Costa Rican subsidiary; and/or

(vii)      any claims relating to the Company Stock Option Plans.

(c)        Limitations on Indemnity.  The indemnification provided for in
Sections 9.2(a) and (b) above is subject to the following limitations:

(i)         The Sellers shall have no indemnification obligation in respect of
claims made pursuant to Sections 9.2(a)(i) and (ii) and 9.2(b)(i) and (ii)
unless the Indemnified Party gives written notice of the claim to the Sellers’
Agent in accordance with the procedures set forth herein on or before the
Applicable Limitation Date.  If the Indemnified Party delivers such written
notice of a claim on or prior to the Applicable Limitation Date, then the
Sellers’ indemnification obligation in respect of the claims described in the
notice shall survive the Applicable Limitation Date, notwithstanding that the
representations and warranties on which such claim is based have expired.

(ii)        No claim for indemnification shall be brought under Sections
9.2(a)(i) and 9.2(b)(i) until the total of the aggregate amount of all Losses
(including those Losses from dollar one of the Individual Threshold (as defined
below) and not only those Losses above $5,000) under Sections 9.2(a) and 9.2(b)
are greater than one hundred thousand dollars ($100,000) (the “Aggregate
Threshold”), at which point the Indemnifying Parties will be obligated to
indemnify the Indemnified Parties for all such Losses (including those Losses
from dollar one of the Aggregate Threshold and not only those Losses above
$100,000); provided that the amount of any individual claim (or series of
related claims) for Losses under Sections 9.2(a)(i) and 9.2(b)(i) shall not be
counted toward the Aggregate Threshold until such Losses exceed $5,000 (the
“Individual Threshold”, and together with the Aggregate Threshold, the
“Thresholds”).

(iii)       For any Loss prior to the Indemnity Holdback Release Date (as
defined below), and subject to the limitations described in this Section 9, (1)
for Losses arising under Sections 9.2(a)(i) or 9.2(b)(i), the Indemnified
Parties shall seek to recover one hundred percent (100%) of such Losses solely
from the Indemnity Holdback Amount, provided that in the event of a Third Party
Claim, the Company is sued (or threatened to be sued), and incurs the Loss and
settles the Third Party Claim, then the Company shall pay such settlement of the
Third Party Claim with amounts from the Indemnity Holdback Amount, (2) for
Losses arising under Sections 9.2(a)(ii) or 9.2(a)(iii), Buyer shall deduct from
the Indemnity Holdback Amount such Seller’s Pro Rata Share of the Losses, and to
the extent the Losses exceed such Pro Rata Share, the Indemnified Parties shall
seek to recover the balance of the Losses only from the breaching Seller or
Founder, up to the amount of proceeds received by such breaching Seller or
Founder, and (3) for Losses arising under Sections 9.2(b)(ii) through (vii), the
Indemnified Parties shall seek to recover 100% of such Losses from the Indemnity
Holdback Amount, and in the event the entire Indemnity Holdback Amount has been
paid to Buyer, or released to Sellers as provided for herein, then the
Indemnified Parties shall be entitled to recover seventy percent (70%) of such
remaining Losses from the Sellers and the remaining thirty percent (30%) of such
Losses (the “Unrecovered Losses”) from Founders pursuant to Section 5.1(d) of
the Shareholders Agreement, up to the amount of proceeds received by such Seller
or Founder hereunder or thereunder, provided that in the event





46

--------------------------------------------------------------------------------

 



of a Third Party Claim, the Company is sued (or threatened to be sued), incurs
the Loss and settles the Third Party Claim, then the Company shall pay such
Third Party Claim with amounts from the Indemnity Holdback Amount.

(iv)       The aggregate Liability of the Indemnifying Parties for Losses
pursuant to Section 9.2(b)(i) and Section 9.2(a)(i) for which the Indemnifying
Parties shall be required to provide indemnification hereunder shall not exceed
the Indemnity Holdback Amount (the “Cap”), and the Indemnity Holdback Amount
shall be the sole source of payment for such Losses; provided, however, that the
aggregate Liability of the Indemnifying Parties for Losses under this Section 9
other than those pursuant to Sections 9.2(b)(i) or Section 9.2(a)(i), shall be
capped at such Sellers’ Pro Rata Share of the total Purchase Price.

(v)        Solely for purposes of determining and calculating the amount of
Losses incurred under this Agreement (but not for determining whether or not a
breach of a representation or warranty has occurred), all representations and
warranties set forth herein or in the Disclosure Schedules that are qualified by
reference to “material,” “materially,” “Material Adverse Effect” or any similar
term (collectively, “Materiality Qualifiers”) shall be deemed to have been made
without giving effect to such Materiality Qualifiers.

(vi)       Notwithstanding anything in this Agreement to the contrary, Buyer
shall not be entitled to be indemnified for any punitive, consequential, special
or indirect damages, except in the event of fraud or intentional misconduct.

(vii)      Notwithstanding anything in this Agreement to the contrary, the
indemnification limits set forth in this Section 9.2(c) shall not apply in the
event of fraud or intentional misconduct (which means that the Cap and the
Thresholds will not apply in the event of fraud or intentional misconduct), and
the Applicable Limitation Date also shall continue indefinitely in such
event(s).

(viii)     Notwithstanding anything to contrary herein, Buyer can recover
directly from Founders all Losses arising from or relating to Founders’ breaches
of their own representations, warranties, agreements and covenants hereunder in
accordance with Section 9.2(a), such Losses to be (A) deducted from amounts
otherwise payable to Founders under the Shareholders Agreement (if prior to the
Closing of SHA Transactions under the Shareholders Agreement, as defined
thereunder) or (B) recoverable from the Founders if after the Closing of SHA
Transactions under the Shareholders Agreement.

(d)        Any Indemnified Party’s right to indemnification, reimbursement or
any other remedy arising from or in connection with the representations,
warranties, covenants, agreements or obligations contained in this Agreement
(including the Disclosure Schedules) or any Ancillary Agreement or writing
delivered pursuant to this Agreement shall not be affected by (a) any
investigation conducted by or on behalf of such Person with respect to the
accuracy or inaccuracy of or compliance with any such representation, warranty,
covenant, agreement or obligation or (b) any knowledge acquired (or capable of
being acquired) by a party (or any of its Affiliates, directors, officers,
stockholders, owners, employees, representatives, agents or advisors) at any
time with respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant, agreement or obligation.





47

--------------------------------------------------------------------------------

 



9.3       Procedures.

(a)        Buyer shall reasonably promptly, following the incurrence of any
Losses or discovery of any potential Losses by an Indemnified Party in the
belief that that such Indemnified Party is or will be entitled to
indemnification pursuant to this Section 9, notify the Sellers’ Agent (the
“Notice”) of the Loss (or potential Loss) and a description of the amount, if
then known, (“Claimed Amount”) for which the Indemnified Party may be entitled
to indemnification to this Section 9.  Subject to the survival periods and time
limitations on making claims hereunder set forth in Section 9, the failure of an
Indemnified Party to give timely notice hereunder shall not affect rights to
indemnification hereunder, except to the extent (and only to the extent) that
Indemnifying Parties are actually and materially prejudiced by such failure.

(b)        Within thirty (30) days after delivery of a Notice, the Sellers’
Agent shall deliver to the Indemnified Party a written response in which
Sellers’ Agent shall on behalf of the Indemnifying Parties:  (A) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount (in which
case such response shall be accompanied by payment by the Indemnifying Parties
to the Indemnified Party of the Claimed Amount, by check or by wire transfer, as
applicable), (B) agree that the Indemnified Party is entitled to receive part,
but not all, of the Claimed Amount (such part, the “Agreed Amount”) (in which
case such response shall be accompanied by a payment by the Indemnifying Party
to the Indemnified Party of the Agreed Amount, by check or by wire transfer, as
applicable, and the remainder of the Claimed Amount shall be resolved in
accordance with the following provisions in this Section 9.3), or (C) contest
that the Indemnified Party is entitled to receive any of the Claimed Amount.  If
Sellers’ Agent in such response contests the payment of all or part of the
Claimed Amount, the Sellers’ Agent and the Indemnified Party shall use good
faith efforts to resolve such dispute without recourse to litigation.  If such
dispute is not resolved within sixty (60) days following the delivery by the
Indemnifying Party of such contest notice, the Indemnifying Party and the
Indemnified Party shall each have the right to submit the dispute arising to any
court of competent jurisdiction in accordance with Section 10.11.

(c)        All claims for indemnification made under this Agreement resulting
from, related to or arising out of a third-party claim (a “Third Party Claim”)
against an Indemnified Party shall be made in accordance with the following
procedures.  Any Indemnified Party shall reasonably promptly, but in any event
within fifteen (15) Business Days after the Indemnified Party receives written
notice of such Third Party Claim, notify in writing the Sellers’ Agent of such
claim and provide all material available information regarding such claim (but
the failure of an Indemnified Party to give timely notice hereunder shall not
affect rights to indemnification hereunder, except to the extent (and only to
the extent) that Indemnifying Parties are actually and materially prejudiced by
such failure).  If the indemnification sought pursuant hereto involves a Third
Party Claim, Buyer shall be entitled to handle the defense of such Third Party
Claim at the Sellers’ cost, with counsel selected by Buyer and reasonably
acceptable to the Sellers’ Agent. Buyer shall have the right to settle, adjust
or compromise a Third Party Claim (including payment of fees of counsel and
other experts) subject to the Sellers’ Agent’s consent (which shall not be
unreasonably withheld, delayed or conditioned). Such settlement, adjustment or
compromise shall be conclusive evidence of the amount of Losses incurred by the
Indemnified Party in connection with such Third Party Claim.





48

--------------------------------------------------------------------------------

 



(d)        The amount of any and all Losses under this Section 9 shall be
determined net of any amounts actually recovered by an Indemnified Party or any
of such Indemnified Party’s Affiliates under or pursuant to any insurance policy
(net of any increase in premiums resulting from the payment of such insurance
proceeds), indemnity, reimbursement arrangement or Contract pursuant to which or
under which such Indemnified Party or such Indemnified Party’s Affiliates is a
party or has rights, provided, that this Section 9.3(d) shall not be construed
to require any Person to obtain any insurance coverage or to make a claim under
any insurance coverage.

(e)        The Sellers’ Agent will act on behalf of the Sellers for all purposes
(other than with respect to any obligations to make, or rights to receive,
payments) under this Section 9.

9.4       Treatment of Indemnification Payments and Indemnification
Calculations.  Except as otherwise required by applicable Law, any
indemnification payments made by the Sellers pursuant to this Agreement shall be
treated for all Tax purposes by all parties as an adjustment to the Purchase
Price (as determined for U.S. federal income Tax purposes).

9.5       Limitation of Remedies.  Each Party acknowledges and agrees that, from
and after the Closing, except in the case of claims arising out of, relating to,
resulting from, based upon, by reason of or in connection with fraud or
intentional misconduct, its sole and exclusive remedy with respect to any and
all claims for breaches of this Agreement and the transactions contemplated
hereby shall be pursuant to the indemnification provisions set forth in this
Section 9.  Notwithstanding the foregoing, nothing contained herein shall impair
the right of any party to compel specific performance by another party of its
obligations or seek injunctive relief under this Agreement.

9.6       Indemnity Holdback; Manner of Indemnification. To provide a fund
against which Buyer may assert claims of indemnification under this Section 9
(an “Indemnification Claim”), the Indemnity Holdback Amount shall be held and
distributed in accordance with this Section 9 and each Third Party Claim made by
Buyer shall be made only in accordance with this Section 9.  Any interest or
other income paid on the Indemnity Holdback Amount shall be added to the
Indemnity Holdback Amount and become a part thereof and available for
satisfaction of Indemnification Claims made by an Indemnified Party.  Subject to
the terms and conditions of this Agreement, the entire amount of the Indemnity
Holdback Amount shall be available to an Indemnified Party for satisfaction of
any Losses it may suffer that are subject to indemnification pursuant to this
Section 9, regardless of whether or not such Losses were caused by any of
Company, a Seller, a Founder or any of their Affiliates and irrespective of
whether Indemnification Claims under this Section 9 were first asserted by an
Indemnified Party against one or more of such Persons.  On the date that is
fifteen (15) months following the Closing Date (the “Indemnity Holdback Release
Date”), any amounts then remaining of the Indemnity Holdback Amount shall be
distributed to Sellers (based upon their Pro Rata Share), minus the sum of (i)
the amounts to which Buyer is entitled, but has not yet received pursuant to
this Section 9 and (ii) the amounts of any unresolved claims for indemnification
pending as of such date.  With respect to any unresolved claim that is a Third
Party Claim, if the Indemnified Parties have settled such Third Party Claim,
then the Indemnified Parties shall first recover 100% of such Losses from the
amount withheld in the Indemnity Holdback Amount to the extent of amounts left
in the Indemnity Holdback Amount.





49

--------------------------------------------------------------------------------

 



To the extent amounts remain after resolution of all unresolved claims after the
Indemnity Holdback Release Date, such remaining amounts shall be promptly
distributed by Buyer to Sellers (based upon their Pro Rata Share).

9.7       Matters Relating to the Sellers’ Agent.

(a)        Appointment of the Sellers’ Agent.  By virtue of the execution of
this Agreement, each Seller and Founder hereby appoints Outforce LLC as the
“Sellers’ Agent” as the representative, agent and attorney-in-fact of each of
the Sellers, with full power of substitution or resubstitution, to act on behalf
of the Sellers with respect to such Seller’s Company Shares, this Agreement and
the Ancillary Agreements, and the transactions contemplated hereby and thereby
in accordance with the terms and provisions of this Agreement and the Ancillary
Agreements, and to act on behalf of the Sellers in any litigation involving this
Agreement and the Ancillary Agreements, to do or refrain from doing all such
further acts and things, and to execute all such documents and ancillary
agreements as the Sellers’ Agent shall deem necessary or appropriate in
connection with the transactions contemplated hereby, including the power:

(i)         to act for the Sellers with regard to matters pertaining to Section
2,  Section 9 and Section 10 of this Agreement;

(ii)        to execute and deliver all amendments, waivers, ancillary
agreements, certificates and documents that the Sellers’ Agent deems necessary
or appropriate in connection with the consummation of the transactions
contemplated hereby, including amendments to this Agreement;

(iii)       to receive funds, make payments of funds, and give receipts for
funds;

(iv)       to receive funds for the payment of expenses of the Sellers and apply
such funds in payment for such expenses;

(v)        to hold back funds from the Purchase Price to satisfy any potential
expenses of the Sellers’ Agent in performing its duties hereunder (the “Expense
Holdback”);

(vi)       to enforce the rights of the Sellers under the terms and provisions
of this Agreement and the Ancillary Agreements;

(vii)      to give and receive notices and communications to or from the Buyer
(on behalf of itself or any other Indemnified Party) relating to this Agreement
or any of the transactions and other matters contemplated hereby;

(viii)     to assert, negotiate, enter into settlements and compromises of, and
agree to arbitration and comply with Orders and judgments of courts and awards
of arbitrators with respect to, any claim for indemnification asserted on behalf
of or against the Sellers under this Section 9 or any other claim by any
Indemnified Party against the Sellers or by the Sellers against any Indemnified
Party or any dispute between any Indemnified Party and the





50

--------------------------------------------------------------------------------

 



Sellers, in each case relating to this Agreement, the Ancillary Agreements or
the transactions contemplated hereby or thereby;

(ix)       to take any other actions specified in or contemplated by this
Agreement and the Ancillary Agreements; and

(x)        to do or refrain from doing any further act or deed on behalf of the
Sellers that the Sellers’ Agent deems necessary or appropriate in its sole
discretion relating to the subject matter of this Agreement as fully and
completely as such Sellers could do if personally present.

The Sellers’ Agent hereby accepts such appointment.  The Person serving as the
Sellers’ Agent may be removed or replaced from time to time (or if such Person
resigns from its position as the Sellers’ Agent then a successor may be
appointed) by consent of Sellers who received, in the aggregate, more than 50.1%
of the amount of cash payable to all Sellers pursuant to this Agreement in
respect of the Company Shares owned by the Sellers immediately prior to the
Closing.

(b)        Rights and Obligations of Sellers’ Agent.  The appointment of the
Sellers’ Agent to act on behalf of the Sellers shall be deemed coupled with an
interest and shall be irrevocable, and the Buyer, Company, Founders and any
other Person may conclusively and absolutely rely, without inquiry, upon any
action of the Sellers’ Agent in all matters referred to herein.  After the
Closing, all notices required to be made or delivered by the Buyer to the
Sellers shall be made to the Sellers’ Agent for the benefit of the Sellers and
shall discharge in full all notice requirements of the Buyer to the Sellers with
respect thereto.  The Sellers’ Agent shall act for the Sellers on all of the
matters set forth in this Agreement in the manner the Sellers’ Agent believes to
be in the best interest of the Sellers and consistent with the obligations of
the Sellers under this Agreement, but the Sellers’ Agent shall not be
responsible or liable to the Sellers for any Loss or damages which the Sellers
may suffer by the performance of the Sellers’ Agent’s duties under this
Agreement, other than Loss or damages arising from the Sellers’ Agent’s gross
negligence, willful misconduct, bad faith or fraud in the performance of such
duties under this Agreement and in no event will any such losses or damages
include special, indirect or consequential losses or damages of any kind
whatsoever (including lost profits).  The Sellers’ Agent shall not be required
to have any duties or responsibilities to the Sellers except those expressly set
forth in this Agreement, and no implied covenants, functions, responsibilities,
duties, obligations or Liabilities shall be read into this Agreement or shall
otherwise exist against the Sellers’ Agent.  No provision of this Agreement will
require the Sellers’ Agent to expend or risk its own funds or otherwise incur
any financial liability in the exercise or performance of any of its powers,
rights, duties or privileges under this Agreement on behalf of any Seller.

(c)        Reliance by Sellers’ Agent.  With respect to the Sellers, the
Sellers’ Agent shall be entitled to rely, and shall be fully protected in
relying, upon any statements furnished to it by the Sellers, Founders, the
Buyer, or Company, or any other evidence reasonably deemed by the Sellers’ Agent
to be reliable, and the Sellers’ Agent shall be entitled to act on (and shall
not be liable to the Sellers for any actions taken in reliance upon) the advice
of counsel selected by it.

(d)        Expenses of Sellers’ Agent.





51

--------------------------------------------------------------------------------

 



(i)         The Sellers’ Agent may establish a reserve account (the “Reserve
Account”) on account of all Sellers in accordance with their Pro Rata Share, as
set forth on Exhibit A, in an aggregate amount equal to One Hundred Thousand
Dollars ($100,000) (the amount so established, the “Reserve Amount”) to pay
costs, fees and expenses incurred by or for the benefit of the Sellers on or
after the Closing in connection with the transactions contemplated by this
Agreement.

(ii)        The Sellers’ Agent shall be entitled to retain counsel and to incur
such expenses (including court costs and reasonable attorneys’ fees and
expenses) as the Sellers’ Agent deems to be necessary or appropriate in
connection with its performance of its obligations under this Agreement.  All
fees and expenses incurred by the Sellers’ Agent in performing its duties shall
be borne by the Sellers in accordance with their respective Pro Rata Share
(severally as to each Seller only and not jointly as to or with any other
Seller).

(iii)       The Reserve Account will be retained by the Sellers’ Agent for such
period of time as the Sellers’ Agent shall determine in its sole
discretion.  The Sellers will not receive any interest or earnings on the
Reserve Account and irrevocably transfer and assign to the Sellers’ Agent any
ownership right that they may otherwise have had in any such interest or
earnings. The Sellers’ Agent will not be liable for any loss of principal of the
Reserve Account other than as a result of its gross negligence or willful
misconduct. The Sellers’ Agent will hold these funds separate from its corporate
funds, will not use these funds for its operating expenses or any other
corporate purposes and will not voluntarily make these funds available to its
creditors in the event of bankruptcy.

(iv)       To the extent amounts placed into the Reserve Account are not used,
or in the judgment of the Sellers’ Agent are not expected to be used, to pay
fees and expenses incurred in connection with the transactions contemplated by
this Agreement including costs associated with any Indemnification Claims, such
remaining amount, together with all earnings thereon, shall be returned to the
Buyer, who shall arrange to distribute such remaining Reserve Amount to the
Sellers reasonably promptly in proportion to their respective Pro Rata
Share.  The Sellers’ Agent shall have sole and exclusive authority to disburse
and pay amounts placed into the Reserve Account consistent with the provisions
of this Agreement.

(e)        Indemnification.  Each Seller shall indemnify, defend and hold
harmless the Sellers’ Agent from and against any and all losses, liabilities,
damages, claims, penalties, fines, forfeitures, actions, fees, costs and
expenses (including the fees and expenses of counsel and experts and their
staffs and all expense of document location, duplication and shipment)
(collectively, “Agent Losses”) arising out of or in connection with the Sellers’
Agent’s  execution and performance of this Agreement and any agreements
ancillary hereto, in each case as such Agent Loss is suffered or incurred;
provided, that in the event that any such Agent Loss is finally adjudicated to
have been directly caused by the gross negligence or willful misconduct of the
Sellers’ Agent, the Sellers’ Agent will reimburse the Sellers the amount of such
indemnified Agent Loss to the extent attributable to such gross negligence or
willful misconduct. If not paid directly to the Sellers’ Agent by the Sellers,
the Sellers’ Agent shall be entitled to seek any remedies available to it at Law
or otherwise. In no event will the Sellers’ Agent be required to advance its own
funds on behalf of the Sellers or otherwise against the Sellers. Notwithstanding
anything in this Agreement to the contrary, any restrictions or limitations on
liability or





52

--------------------------------------------------------------------------------

 



indemnification obligations of the Sellers set forth elsewhere in this Agreement
are not intended to be applicable to the indemnities provided to the Sellers’
Agent under this section. The foregoing indemnities will survive the Closing,
the resignation or removal of the Sellers’ Agent or the termination of this
Agreement.  Each Seller, by its execution of this Agreement, shall authorize the
Sellers’ Agent to apply proceeds otherwise distributable to the Sellers pursuant
to this Agreement to satisfy any of the Sellers’ obligations under this
Section 9.7.

(f)        Survival.  The agreements in this Section 9.7 shall survive
termination of this Agreement.

SECTION 10. MISCELLANEOUS.

10.1     Amendment.  This Agreement may not be amended or modified except (a) by
an instrument in writing signed by or on behalf of Sellers’ Agent, Buyer and
Company or (b) by a waiver in accordance with Section 10.1(a).

(a)        Waiver.  Any Party to this Agreement may waive compliance or
performance of any provision of this Agreement that is intended for the benefit
of such waiving Party.  Any such extension or waiver shall be valid only if set
forth in a writing executed by the Party to be bound thereby.  Any waiver of any
term or condition shall not be construed as a waiver of any subsequent breach or
waiver of the same term or condition or as a waiver of any other term or
condition of this Agreement.  The failure of any Party to assert any of its
rights under this Section 10.1 shall not constitute a waiver of any of such
rights.  No course of dealing between or among any Persons having any interest
in this Agreement shall be deemed effective to modify, amend or discharge any
part of this Agreement or any rights or obligations of any Party under or by
reason of this Agreement.  All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.  Notwithstanding anything to the contrary, after the Closing, the
Sellers’ Agent can make waivers on behalf of the Sellers.

10.2     Specific Performance.  Company and Sellers agree and acknowledges that
Company’s business is unique and recognize and affirm that in the event of a
breach of this Agreement by such Person, money damages may be inadequate and
Buyer may have no adequate remedy at Law.  Accordingly, Company and Sellers
agree that Buyer shall have the right, in addition to any other rights and
remedies existing in its favor, to enforce its rights and Company’s obligations
hereunder not only by an action or actions for damages but also by an action or
actions for equitable relief, including injunction and specific performance.  If
any such action is brought by Buyer to enforce this Agreement, Company and
Sellers hereby waive the defense that there is an adequate remedy at Law or the
requirement for the posting of any bond or similar security.

10.3     Expenses.  Except as otherwise expressly provided herein, each of the
Parties hereto shall pay all of its own fees, costs and expenses (including
fees, costs and expenses of legal counsel, investment bankers, brokers or other
representatives and consultants and appraisal fees, costs and expenses) incurred
in connection with the negotiation of this Agreement and the Ancillary
Agreements, and the consummation of the transactions contemplated hereby and
thereby.





53

--------------------------------------------------------------------------------

 



10.4     Notices.  All notices, claims, demands and other communications given
or delivered under this Agreement shall be in writing and shall be deemed to
have been duly made or given (a) when personally delivered, (b) four (4)
Business Days after mailing if mailed by certified or registered mail, return
receipt requested, (c) the next Business Day if delivered by reputable express
courier service (sent for delivery on the next Business Day), (d) the next
Business Day if sent via email or facsimile (with original copy to follow by
reputable express courier service) to the respective Parties at the following
addresses (or such other address for a Party as shall be specified in a notice
given in accordance with this Section 10.4):

If to Company:

 

Motif, Inc.
300 N. Bayshore Boulevard
San Mateo, CA 94401


with a copy to:

 

Silicon Counsel LLP
228 Hamilton Ave., 3rd Floor
Palo Alto, California 94301
Attention: David Hubb
(dave@siliconlaw.com)

 

 

If to Buyer:

 

TeleTech Services Corporation
9197 South Peoria Street
Englewood, Colorado  80112
Attention:  Office of General Counsel

 

If to Sellers’ Agent:

 

Outforce LLC
3945 Freedom Circle
Santa Clara, CA 95054
Attn: Amit Parikh

with a copy to:

 

TeleTech Services Corporation
9197 South Peoria Street
Englewood, Colorado  80112
Attention:  Office of CFO

 

10.5     Binding Agreement; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns; provided that neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned by operation of law or otherwise without the prior written consent of
Company and Buyer; provided,  however, that notwithstanding the foregoing, Buyer
may at any time in its sole discretion and without the consent of any other
Party assign, in whole or in part, (a) its right to purchase the Company Shares
to one or more of its Affiliates (provided that no such assignment shall release
Buyer from its obligations hereunder); (b) its rights under this Agreement and
the Ancillary Agreements for collateral security purposes to any lender
providing financing to Buyer, such permitted assign or any of their Affiliates,
and any such lender may exercise all of the rights and remedies of such assignee
hereunder and thereunder; and (c) its rights under this Agreement and the
Ancillary Agreements to any subsequent purchaser of Buyer, its parent or any of
its divisions or any material portion of its assets (whether such sale is
structured as a sale of stock, sale of assets, merger, recapitalization or
otherwise).





54

--------------------------------------------------------------------------------

 



10.6     Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable Law or public policy, such provision shall be
ineffective only to the extent of such prohibition or invalidity, and all other
terms of this Agreement shall remain in full force and effect for so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party.

10.7     Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement and the other agreements, documents and
instruments executed and delivered in connection herewith with sophisticated
counsel.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement and the agreements, documents and instruments executed
and delivered in connection herewith shall be construed as if drafted jointly by
the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement and the agreements, documents and instruments executed and delivered
in connection herewith.  The Parties intend that each representation, warranty
and covenant contained herein shall have independent significance.  If any Party
has breached any representation, warranty or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) that the Party has not breached shall not detract from or mitigate
the fact that the Party is in breach of the first representation, warranty or
covenant.  The word “including” shall mean “including without limitation”
regardless of whether such words are included in some contexts but not others.
The use in this Agreement of the masculine pronoun in reference to a party
hereto shall be deemed to include the feminine or neuter, as the context may
require.

10.8     Captions.  The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.

10.9     Entire Agreement.  This Agreement, the Schedules identified in this
Agreement and the other documents referred to herein contain the entire
agreement between the Parties and supersede any prior understandings, agreements
or representations by or between the Parties, written or oral, which may have
related to the subject matter hereof in any way.

10.10   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.

10.11   Governing Law; Exclusive Jurisdiction; Waiver of Jury Trial.

(a)        This Agreement and any claim, controversy or dispute arising out of
or related to this Agreement, any of the transactions contemplated hereby, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties, whether arising in contract, tort, equity or
otherwise, shall be governed by, and construed in accordance with, the Laws of
the State of Delaware (including in respect of the statute of





55

--------------------------------------------------------------------------------

 



limitations or other limitations period applicable to any such claim controversy
or dispute), without regard to any applicable principles of conflicts of Law
that might require the application of the Laws of any other jurisdiction.

(b)        Each of the parties irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement or for recognition and
enforcement of any judgment in respect hereof brought by any other party or its
successors or assigns may be brought and determined by the Chancery Court of the
State of Delaware (or if the Chancery Court of the State of Delaware does not
have subject matter jurisdiction or declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware), and
each of the parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid court for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby (and agrees
not to commence any action, suit or proceeding relating thereto except in such
courts).  Each of the parties further agrees to accept service of process in any
manner permitted by such court.  Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (i) any
claim that it is not personally subject to the jurisdiction of the above-named
courts for any reason other than the failure lawfully to serve process, (ii)
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such court (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by Law, that (A) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

(c)        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

10.12   Parties in Interest.  Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the Parties and their respective
successors and assigns any rights or remedies under or by virtue of this
Agreement, except that any Person that is an Indemnified Party shall have the
right to enforce the obligations contained in Section 9 herein; provided that
Buyer’s direct and indirect parent entities shall be express third party
beneficiaries.

10.13   Press Releases and Announcements; Confidentiality.  Founders and each
Seller agree not to issue any press releases or make any public statements
related to this Agreement or the transactions contemplated hereby, or make any
other announcement to the employees, customers or vendors of Company without the
prior written consent of Buyer. The Parties shall keep confidential the subject
matter described herein and until Buyer authorizes disclosure of any such
subject matter or facts, and then only to the extent authorized, and such terms
and conditions determined, by Buyer in its sole discretion.

*  *  *  *

 

 

 



56

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

COMPANY: MOTIF, INC.

 

 

 

 

 

Kaushal Mehta, CEO

 

 

 

FOUNDERS: KAUSHAL MEHTA

 

 

 

 

 

Kaushal Mehta

 

 

 

FOUNDERS: PARUL MEHTA

 

 

 

 

 

Parul Mehta

 





[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

 

FOUNDERS: THE ISHAN MEHTA IRREVOCABLE TRUST

 

 

 

Trustees:

 

 

 

 

 

Kaushal Mehta

 

 

 

 

 

 

 

Parul Mehta

 

 

 

 

 

 

 

Shailesh Muzumdar

 

 

 

 

 

FOUNDERS: THE ANISHI MEHTA IRREVOCABLE TRUST

 

 

 

Trustees:

 

 

 

 

 

 

 

Kaushal Mehta

 

 

 

 

 

 

 

Parul Mehta

 

 

 

 

 

 

 

Shailesh Muzumdar

 





[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

BUYER: TELETECH SERVICES CORPORATION

 

 

 

 

 

By:

 

 

Name: Regina M. Paolillo

 

Title: Executive Vice President & Chief Financial Officer

 





[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

SELLERS:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SIGNATURE OF SPOUSE (IF SELLER IS MARRIED):

 

 

 

By:

 

 

Name:

 

 

 

 

STATE OF _____________  )

 

 

)  SS.

 

 

COUNTY OF ___________  )

 

 

 

On this _____ day of __________, 2017, before me, the undersigned notary,
personally appeared ____________, __________________, and known to me to be the
same person whose name is signed on the Stock Purchase Agreement and
acknowledged the execution thereof for the uses and purposes therein set forth.

IN WITNESS WHEREOF I have hereunto set my hand and official seal.

 

 

 

Notary Public/Commissioner of Oaths

(SEAL)

 

 

My Commission Expires

 

 





[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

 

SELLERS’ AGENT:

 

 

 

 

 

 

 

 



[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------

 



EXHIBITS

Exhibit A:

Schedule of Sellers

Exhibit B:

Determination and Calculation of Working Capital

Exhibit C:

Disclosure Schedules

Exhibit D:

Intentionally Omitted

Exhibit E:

Shareholders Agreement

Exhibit F:

Form of Stock Power

Exhibit G:

Form of Letter of Transmittal

Exhibit H:

Intentionally Omitted

Exhibit I-1:

Legal Opinion (U.S.)

Exhibit I-2:

Legal Opinion (India)

Exhibit J:

Form of Resignation

Exhibit K:

Tax Filings

 

 



62

--------------------------------------------------------------------------------

 



EXHIBIT A

SCHEDULE OF SELLERS

 

 

 

 

 

Series A Preferred Stock Investors

Seller

Address of Seller

No. of
Shares

Pro
Rata
Share
(%)

Ownership in
Motif, Inc.
(%)

Winston Partners II, LLC

C/o Chatterjee Management Company, 888 Seventh Avenue – 34th Floor, New York,
NY  10106

275,000

4.45%

3.11%

Winston Partners L.P.

C/o Chatterjee Management Company, 888 Seventh Avenue – 34th Floor, New York,
NY  10106

1,100,000

17.79%

12.45%

Sunil Bates Desai Irrevocable Trust u/a dtd. 07/22/04

c/o Marianne Schmitt Hellauer, DLA Piper US LLP, 6225 Smith Avenue, Baltimore,
MD 21209-3600

343,750

5.56%

3.89%

Vanessa H. Desai Irrevocable Trust u/a dtd. 01/03/05

c/o Marianne Schmitt Hellauer, DLA Piper US LLP, 6225 Smith Avenue, Baltimore,
MD 21209-3600

343,750

5.56%

3.89%

Ian R.B. Desai Irrevocable Trust u/a dtd. 01/03/05

c/o Marianne Schmitt Hellauer, DLA Piper US LLP, 6225 Smith Avenue, Baltimore,
MD 21209-3600

343,750

5.56%

3.89%

The SVI Irrevocable Trust

c/o Marianne Schmitt Hellauer, DLA Piper US LLP, 6225 Smith Avenue, Baltimore,
MD 21209-3600

171,875

2.78%

1.95%

Irrevocable Trust #1 for the Descendants of Rohit M. Desai

c/o Marianne Schmitt Hellauer, DLA Piper US LLP, 6225 Smith Avenue, Baltimore,
MD 21209-3600

171,875

2.78%

1.95%

5 S Ventures, Llc

4677 OLD IRONSIDE DR #450 SANTA CLARA CA 95054

80,234

1.30%

0.91%

Parikh Family Trust

14260 Berry Hill Ct., Los Altos Hills CA 94022

80,234

1.30%

0.91%

The Jagadeesh Family Trust

14232 SHADY OAKS COURT SARATOGA CA 95070

20,059

0.32%

0.23%

A-1

--------------------------------------------------------------------------------

 



Gunjan Sinha

867 Warren Way PALO ALTO CA 94303

80,234

1.30%

0.91%

Ameesh K. And Shetal A. Divatia

27101 BYRNE PARK LANE LOS ALTOS CA 94022

80,234

1.30%

0.91%

Killer Family Trust

12800 CLAUSEN CT LOS ALTOS HILLS, CA 94022

50,146

0.81%

0.57%

Saraswati Partners, Lp

14240 Berry Hill Court LOS ALTOS HILLS CA 94022

40,117

0.65%

0.45%

Devang Shah Family Trust Dtd 1/3/97

579 Clyde Ave. MOUNTAIN VIEW CA 94043

40,117

0.65%

0.45%

Kumbhani Family Trust Dtd 3/12/99

4921 Eastbourne Ct. SAN JOSE CA 95138

40,117

0.65%

0.45%

Praveen K. Mandal

11031 Eastbrook Ave. LOS ALTOS HILLS CA 94024

40,117

0.65%

0.45%

The Mahajani Family Trust

19389 Kerwin Ranch Ct. SARATOGA CA 95070

20,059

0.32%

0.23%

Parikh Family Trust Dtd 6/10/99

951 Corte Del Sol FREMONT CA 94539

20,059

0.32%

0.23%

Newbury Equity Partners Ii, Lp

100 First Stamford Place STAMFORD CT 06902

10,029

0.16%

0.11%

Virani Family Revocable Trust

720 Stockton St. SAN FRANCISCO CA 94108

20,059

0.32%

0.23%

Piyush And Tejal Patel

2346 Rutherford Lane FREMONT CA 94539

20,059

0.32%

0.23%

The Pereira Family Trust

14765 Live Oak Lane SARATOGA CA 95070

20,059

0.32%

0.23%

Pillalamarri-Ghatak Trust

28037 Arastradero Rd. LOS ALTOS HILLS CA 94022

20,059

0.32%

0.23%

Zeton Partnership

20391 Wolcot Way SARATOGA CA 95070

20,059

0.32%

0.23%

Diamond Belgian Partners

497 Fieldstone Dr. NOVATO CA 94945

16,047

0.26%

0.18%

Fred And Riza Ong

1973 Newcastle Dr. LOS ALTOS CA 94024

16,047

0.26%

0.18%

The Akshay Madhani Irrevocable Trust

19628 Kenosha Court SARATOGA CA 95070

12,035

0.19%

0.14%

A-2

--------------------------------------------------------------------------------

 



Ajaib Bhadare

3852 Skyfarm Drive SANTA ROSA CA 95403

40,117

0.65%

0.45%

Ammar H. Hanafi

13571 Hill Way LOS ALTOS HILLS CA 94022

10,029

0.16%

0.11%

Y. Arthur Lin And Evangeline M. Lee

20175 Orchard Meadow Drive. SARATOGA CA 95070

10,029

0.16%

0.11%

Bhadresh J. Shah

1326 MICHILLINDA AVENUE ARCADIA CA 91006

14,041

0.23%

0.16%

Shah 2000 Children's Irrevocable Trust - FBO Curran Shah

13818 La Paloma Road LOS ALTOS HILLS CA 94022

10,029

0.16%

0.11%

Dhimant N. And Dimple D. Bhayani

12247 Crayside Lane SARATOGA CA 95070

10,029

0.16%

0.11%

Dr Viren Mehta And Amita Roddman

61 Jane St. NEW YORK CITY NY 10014

10,029

0.16%

0.11%

Greg Finley

635 CAMPBELL TECHNOLOGY PKWY. CAMPBELL CA 95008

10,029

0.16%

0.11%

Haresh And Vina Patel

21494 Continental Circle SARATOGA CA 95070

10,029

0.16%

0.11%

Killer Children'S Trust-A

12800 CLAUSEN CT LOS ALTOS HILLS, CA 94022

5,015

0.08%

0.06%

Killer Children'S Trust-B

12800 CLAUSEN CT LOS ALTOS HILLS, CA 94022

5,015

0.08%

0.06%

Lynette M. Mandal

11031 Eastbrook Ave. LOS ALTOS CA 94024

10,029

0.16%

0.11%

Mahmood Panjwani And Shamshad Rashid

85 Southdown Ct. HILLSBOROUGH CA 94010

10,029

0.16%

0.11%

Manoj And Suman Goel

21537 Saratoga Heights Dr. SARATOGA CA 95070

10,029

0.16%

0.11%

Mnf Ventures

12010 ELSIE WAY LOS ALTOS HILLS CA 94022

16,047

0.26%

0.18%

Pankaj And Smita Patel Family Trust Dtd 12/9/99

10915 Miramonte Rd. CUPERTINO CA 95014

20,059

0.32%

0.23%

Parikh Children'S Trust DTD 12/23/95 TRUST A

14260 Berry Hill Ct., Los Altos Hills CA 94022

10,029

0.16%

0.11%

A-3

--------------------------------------------------------------------------------

 



Parikh Children'S Trust DTD 12/23/95 TRUST B

14260 Berry Hill Ct., Los Altos Hills CA 94022

10,029

0.16%

0.11%

Parth Shah Irrevocable Trust

579 Clyde Ave. MOUNTAIN VIEW CA 94043

5,015

0.08%

0.06%

Kanaai Shah Irrevocable Trust

579 Clyde Ave. MOUNTAIN VIEW CA 94043

5,015

0.08%

0.06%

Premchand And Sandhya Jain

45269 Rutherford Terrace FREMONT CA 94539

10,029

0.16%

0.11%

Rajesh N. Shah

242 W. Hunter Lane FREMONT CA 94539

10,029

0.16%

0.11%

Ramesh Radhakrishnan And Ritu Saini

21100 SULLIVAN WAY SARATOGA CA 95070

7,239

0.12%

0.08%

Clyde Ray Wallin And Marcia

15288 PEACH HILL ROAD SARATOGA CA 95070

10,029

0.16%

0.11%

Roger J. Attick

626 Paso Fino Trail CEDAR PARK TX 78613

10,029

0.16%

0.11%

Sonny And Madhu Gulati

2736 Comstock Circle BELMONT CA 94002

10,029

0.16%

0.11%

Asana Investments LLC

9813 NE 15 St. Bellevue, WA 98004

10,029

0.16%

0.11%

Kumar B. And Dipti K. Mehta

19111 Barnhart Ave. CUPERTINO CA 95014

10,029

0.16%

0.11%

Apurva B. Mehta

19111 Barnhart Ave Cupertino CA 95014

10,029

0.16%

0.11%

Bipin A. Shah & Rekha B. Shah

15 NORTHRIDGE LANE LAFAYETTE CA 94549

10,029

0.16%

0.11%

Jasbir And Anjana K. Singh

44227 Hunter Place FREMONT CA 94539

10,029

0.16%

0.11%

Rajesh And Rohini Vashist

10699 MAGDALENA ROAD LOS ALTOS HILLS CA 94024

3,781

0.06%

0.04%

Prashant Parekh

44249 Hunter Place FREMONT CA 94539

12,035

0.19%

0.14%

G. Arjavalingam

20172 Glen Brae Drive SARATOGA CA 95070

10,029

0.16%

0.11%

Goel Family Ventures I LP

98 Ridgeview Dr. ATHERTON CA 94027

80,234

1.30%

0.91%

A-4

--------------------------------------------------------------------------------

 



Pooneet Goel

98 Ridgeview Dr. ATHERTON CA 94027

10,029

0.16%

0.11%

Priyanka Goel

98 Ridgeview Dr. ATHERTON CA 94027

10,029

0.16%

0.11%

Patel Family Trust dtd 2/16/99

628 Paco Drive LOS ALTOS CA 94024

30,088

0.49%

0.34%

Kunal R. Patel Trust dtd 7/8/98

628 Paco Drive LOS ALTOS CA 94024

10,029

0.16%

0.11%

Gcwf Investment Partners II

401 B STREET, SUITE 2000, SAN DIEGO CA 92101

3,009

0.05%

0.03%

Novitas Capital Ii, L.P.

116 RESEARCH DRIVE BETHLEHEM PA 18015

9,026

0.15%

0.10%

Noor Allah Jooma

PO BOX 113267 CARROLLTON TX 75011

10,029

0.16%

0.11%

Farrokh And Virsis Billimoria

10 Woodleaf Ave. REDWOOD CITY CA 94061

30,088

0.49%

0.34%

Khan-Husain Living Trust

20140 MENDELSOHN LANE SARATOGA CA 95070

20,059

0.32%

0.23%

Asheem Chandna

60 Linda Vista Ave. ATHERTON CA 94027

4,012

0.06%

0.05%

Pradeep Aswani

2528 QUME DR. SUITE 2 SAN JOSE CA 95131

4,013

0.06%

0.05%

Popli Trust Of 1999

3183 Danielle Ct. LIVERMORE CA 94550

4,013

0.06%

0.05%

Anthelion Capital II, L.P.

3945 Freedom Circle, # 540 Santa Clara CA 95054

30,087

0.49%

0.34%

Bhavin And Manisha Shah

12 Rudravatika,GotilaAUDA Garden Ln AHMEDABAD GJ 380059

10,029

0.16%

0.11%

Sridhar Manthani

98, 8th cross road, Sadashivnagar, Bangalore, 560080

275,000

4.45%

3.11%

Govind Kizhepat

Govind Kizhepat, 24201 Hillview Rd, Los Altos Hills, CA 94024

275,000

4.45%

3.11%

A-5

--------------------------------------------------------------------------------

 



The Mehta Family Revocable Living trust

Aatman, Near Cosmos Castle School, Makarba, Ahmedabad, India

275,000

4.45%

3.11%

F & W Investment LLC

Fenwick & West LLP Partner, Corporate Group, 801 California Street, Mountain
View, CA 94041

275,000

4.45%

3.11%

The Sunil Nanda and Anita Nanda 2012 Dynasty Trust

Mr. Sunil Nanda, 1077, 12th Main HAL 2nd Stage, Indiranagar, Bangalore 560038

275,000

4.45%

3.11%

Total For Series A Preferred Stock Investors

5,500,000

88.93%

62.25%

 

Former Employees

Seller

Address of Seller

No. of
Shares

Pro Rata
Share
(%)

Ownership in
Motif, Inc.
(%)

Robert Kaplan

75 Fleur Place Atherton, CA 94027

200,000

3.23%

2.26%

Chris Meneze

1655, Grant Road, Mountain View, CA-91040, US

250,012

4.04%

2.83%

John R. Coker and Martina H. Coker

85-5 Mountain Top Raod, Bernardsville, NJ 07924, US

120,520

1.95%

1.36%

Suzanne Hortan

88 Rogers Drive, Landing, NJ 07850, US

6,667

0.11%

0.08%

Johnson Skariah

C-19, Nidhishri Society, Near Mahavir Nagar Society, PO Sabarmati, Ahmedabad

2,395

0.04%

0.03%

Kameshwaran Iyer

A/5, Shivanand Apartment, Behinde Shiv Tower, Satellite Road, Ramdev Nagar,
Ahmedabad

4,513

0.07%

0.05%

A-6

--------------------------------------------------------------------------------

 



Pallav Parikh

202, Jaydeep Tower, Near Shreyas Crossing, Paladi, Ahmedabad

3,090

0.05%

0.03%

Vikas Singh

240/1, Paggi Vas, Near Gram Panchayat, Vastrapur Gam, Ahmedabad, Current: - Ward
no. 4, Gol Bazar Municipality, Dist. Siraha, Zone Sagarmatha, Nepal

2,812

0.05%

0.03%

Sohil Parekh

604/B, Sagar Samrat Flats, Old Sharda Mandir Road, Ellis Bridge, Ahmedabad.

4,791

0.08%

0.05%

Sunil Bhagtani

G-7, Ashray Flats, Hansol Road, Sardarnagar, Ahmedabad

4,200

0.07%

0.05%

Jigar Patel

B/8 Minita Apartments, Near Swati Society Bus Stand, Ishwar Bhuwan Road,
Navrangpura, Ahmedabad - 380 009

5,400

0.09%

0.06%

Niraj Arora

A-42, Goyal Terrace, Near Judges Bunglows, Bodakdev, Ahmedabad

1,250

0.02%

0.01%

Aashish Pandya

No.8, Chandra Appartments, Paras Nagar, Shola Raod, Naranpura, Ahmedabad

750

0.01%

0.01%

Meghna Dalwadi

18, River Colony, Opp. St. Xaviers Collage, Navrangpura, Ahmedabad - 380 009

560

0.01%

0.01%

Nabo Biswas

66, Ghanshyam Park Society, Haripura Housing Road, Maningar East, Ahmedabad

7,180

0.12%

0.08%

Vishal Patel

7/1, Krishna Flats, Near Maharaja Flats, Opp. Maninagar Police Station,
Ahmedabad

5,000

0.08%

0.06%

A-7

--------------------------------------------------------------------------------

 



Deependra Bisht

181, Phase II, Vasanat Vihar, Dehradun, Utarranchal, Current: - #8, Blooming
Hill B, Springhill Golf Residence, Kemayoran, Jakarta - 14410, Indonesia

5,300

0.09%

0.06%

Chirag Shah

A/33, Goyal Park Apartment, Opp. Lad Society, Vastrapur, Ahmedabad, Current:- 6
Rushil Bungalows, Near Aarohi Twins Bungalows, Govt. Tube well lane, Bopal - 380
058

5,000

0.08%

0.06%

Rejo Job

B/104, Sagun Caasa Nr. Prernatirth Derasar, Opp. Star Bazar Ahmedabad

5,000

0.08%

0.06%

Samir Parekh

12-A, Abodana Bunglows, Basant Bahar Road, South Bopal, Ahmedabad-380 058

50,000

0.81%

0.57%

Total For Former Employees

684,440

11.07%

7.75%

 

 



A-8

--------------------------------------------------------------------------------

 



EXHIBIT B

Determination and Calculation of Working Capital

The Closing Statement will be prepared in accordance with IFRS, and Closing
Working Capital shall be calculated as Current Assets minus Current Liabilities;
provided that (i) (A) Closing Cash and (B) net operating losses (and any
relating tax benefits) arising from or relating to the transactions under or
relating to the Agreement and Ancillary Agreements all shall be excluded as
Current Assets, and (ii) (A) Transaction Expenses and (B) the Indebtedness
arising from the Founders’ Closing Bonus all shall be excluded as Current
Liabilities.  However, consistent with the methodology utilized to set the
Target Closing Working Capital, the deposits with vendor/landlord included in
the Other Non-Current Assets line item shall be included in the Closing Working
Capital.

Calculation of Working Capital is presented below as of 31 March 2017 for
illustrative purposes solely

Adjusted Working Capital Calculation

As on 31st March 2017
(USD ‘000)

(a)    Trade Debtors / Accounts Receivable excluding Old AR as on Closing Date

$ 4,683.5

(b)    Operating Loans & Advances as on Closing Date

$ 1,603.6

(c)    Trade Creditors / Accounts Payable as on Closing Date

($356.0)

(d)    Operating Current Liabilities as on Closing Date

($1,611.5)

(e)    Outstanding Tax Balance as on Closing Date

($805.9)

Adjusted Working Capital

$ 3,513.7

 

Where,

Calculation of (a) – Trade Debtors / Accounts Receivable

As on 31st March 2017

Trade Debtors against services provided or invoices issued

$ 4683.5

 

 

 

Calculation of (b) – Operating Loans and Advances

As on 31st March 2017
(USD ‘000)

Loans or Advance recoverable in cash or in kind from employees or any

$ 472.7

Tax Receivables (GST, Service Tax, Input VAT)

$ 53.6

Prepaid Expenses

$ 119.9

Prepaid Rent

$ 1.2

Prepaid Insurance

$ 6.5

Prepaid Other Expenses

$ 29.8

Advance Bonuses given for the financial years 2016-17 and 2017-18

$ 367.1

FD for custom bonding

$ 7.0

Deposits given to Landlords, Vendors or any third party

$ 253.8

Debtors

$ 12.0

Loan to Employees

$ 0.0

Advance Rental

$ 0.1

Short Term Investment (PEZA Deposit)

$ 171.3

Other Non-Current Assets*

$ 112.1

Discount on HTM

($3.5)

Operating Loans and Advances

$ 1,603.6

*includes deposits with vendor/landlord, which are classified and named as
non-current assets for financial statement presentation purpose but are
operating assets, and therefore, considered a part of the working capital



B-1

--------------------------------------------------------------------------------

 



Calculation of (c) – Trade Creditors / Accounts Payable

As on 31st March 2017

Trade Creditors against supplies / services received or invoices booked

($356.0)

 

 

Calculation of (d) – Operating Current Liabilities

As on 31st March 2017
(USD ‘000)

Salary Payable to Employees (including Accrued 13th month pay)

($738.4)

Employee related payables and all statutory outstanding payments (ESI, PF, TDS,
Medical expense payable, Professional tax, Fringe Benefit tax, Medicare,
Pag-ibig, SSS/ECC)

($142.4)

Tax Liabilities (GST, Service Tax)

($15.8)

Provision for Bonuses & Gratuity due and payable within a year

($252.4)

Reimbursement of expenses from clients

($73.5)

Accounts and Expenses Payable

($120.6)

Leave Liability due and payable within a year

($83.0)

Withholding Tax (Expanded, Compensation)

($52.9)

Key Statutory Loans Payable

($5.1)

Leave Encashment due and payable within a year (Accrued SL/VL expenses)

($66.1)

Any Other Payables or Liabilities

($61.2)

Operating Current Liabilities

($1,611.5)

 

Calculation of (e) – Outstanding Tax Balance

As on 31st March 2017
(USD ‘000)

Advance Income Tax for the previous years and current year

$ 2,796.3

TDS Receivable for the previous years and current year

$ 409.8

Prepaid Federal and State Tax

$ 3.0

Outstanding tax payables for the previous years

($1,496.0)

Provision for tax for the current year

($2,516.8)

Current Tax Liability (US)

($2.2)

Outstanding Tax Balance

($805.9)

 

 



B-2

--------------------------------------------------------------------------------

 



EXHIBIT C

Disclosure Schedules

 

 



C-1

--------------------------------------------------------------------------------

 



EXHIBIT E

Shareholders Agreement

 

 



E-1

--------------------------------------------------------------------------------

 



EXHIBIT F

Form of Stock Power

The undersigned transferor hereby assigns and transfers unto the transferee
indicated below the number of shares of capital stock of Motif, Inc., a
California corporation (the “Company”), standing in the undersigned’s name on
the books of said Company, and does hereby irrevocably constitute and appoint
TeleTech Services Corporation (or its designee) attorney to transfer the said
stock on the books of the said Company with full power of substitution in the
premises:

 

 

 

 

 

 

Transferee

Transferor

Category of
Transferor (Series
A Investor or
Common Stock
Holder)

Stock
Certificate
Number

Number of Shares
(Series A Preferred
Stock or Common
Stock)

TeleTech Services Corporation

 

 

 

 

Total

 

 

 

 

 

 

 

Transferor:

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

 



F-1

--------------------------------------------------------------------------------

 



EXHIBIT G

Form of Letter of Transmittal

 

 



G-1

--------------------------------------------------------------------------------

 



EXHIBIT I-1

Form of Legal Opinion (U.S.)

 

 



I-1

--------------------------------------------------------------------------------

 



EXHIBIT I-2

Form of Legal Opinion (India)

 

 



I-2

--------------------------------------------------------------------------------

 



EXHIBIT J

Form of Resignation

 

 



J-1

--------------------------------------------------------------------------------

 



EXHIBIT K

Tax Filings

1.   The Buyer shall withhold and deposit appropriate taxes with the Indian
government treasury (specifically Indian tax authorities) in respect of the
following shareholders:

Name of the shareholder

No of shares held and
being transferred

Sales consideration

1.      Winston Partners II, LLC

275,000

 

2.      Winston Partners L.P.

1,100,000

 

 

    Taxes shall be withheld at the rate of 10.815% (10% tax rate plus 2% or 5%
surcharge (as applicable) and 3% education cess) of the capital gains (i.e.
sales consideration less cost of acquisition of shares in the Company) as per
the tax computation statement obtained by the above mentioned Sellers from one
of the Big 4 accounting firms.

    The taxes so withheld shall be deposited with the Indian government
treasury (especially Indian tax authorities) and the Buyer shall be obligated to
file a withholding tax return in Form 27Q within the prescribed timeline and
provide a withholding tax certificate in Form 16A to the above mentioned Sellers
for claiming credit of taxes so withheld.

    In respect of the above mentioned shareholders, Motif India shall be
obliged to file Form No. 49D electronically under digital signature to the
Indian tax authority within a period of 90 days from the end of the financial
year in which the transfer of shares of the Company takes place.

    Apart from the above mentioned shareholders, Company covenants that the
provisions of section 9(1)(i) of the Income Tax Act, 1961 are not applicable to
any other shareholders of the Company. Accordingly, no taxes need to be withheld
by the Buyer on payment of sales consideration on transfer of shares of the
Company except as to the above shareholders listed on this Exhibit K.

 

 



K-1

--------------------------------------------------------------------------------

 



Schedule 3.1(c):  Consents to be Obtained by Closing

1.   Collection Services Agreement between Motif India Infotech Private Limited
and eBay Inc. dated December 1, 2014

2.   Master Services Agreement between Motif India Infotech Private Limited and
eBay India Private Limited dated December 22, 2015, as assigned to ES Online
Services (India) Private Limited on July 25, 2017

3.   Master Services Agreement between Motif India Infotech Private Limited and
AirBNB, Inc. and AirBNB Ireland dated May 16, 2016

4.   Master Services Agreement between Motif India Infotech Private Limited and
eBay Inc. dated September 8, 2017

 





 

--------------------------------------------------------------------------------

 



Schedule 3.1(d):  Agreements and Plans to be Terminated by Closing

1.   Voting Agreement dated August 25, 2000, as amended to date.

2.   Investors’ Rights Agreement dated August 25, 2000, as amended to date.

3.   2012 Stock Plan and all stock option grant letters, all option agreements
and other agreements relating to the 2012 Stock Plan.

4.   Motif, Inc. 2002 Equity Incentive Plan and all stock option grant letters,
all option agreements and other agreements relating to the 2002 Stock Plan.

5.   Series A Preferred Stock Purchase Agreement, dated August 25, 2000, by and
among Motif, Inc., the Investors listed on Schedule A thereto, Kaushal Mehta and
Parul Mehta.

6.   Co-Sale Agreement dated August 25, 2000, as amended to date.

7.   Letter agreement with The Chatterjee Group dated August 25, 2000 regarding
observation rights.





 

--------------------------------------------------------------------------------

 



Schedule 5.8

Entity Name

Employee Name (All
Employees are in the
Philippines)

Loan
Outstanding as
on 30th Sept
2017
(in USD$)

# of Options
Held

Balance Loan
Outstanding
As of Closing (in
USD$)

Motif Philippines

Joelita Bufete and Annie Pineda

$ 180,261


23,000

$ 0

Magboo, Lirio Mauleon

$ 1,530


3,000

$ 0

Toreno, Gercie Casuela

$ 1,412


2,000

$ 0

Morales, Allex Ramos

$ 1,167


1,000

$ 0

Castro, Edward Sonny Lorenzo

$ 514


2,000

$ 0

Joy Abis

$ 450


0

$ 450

Cajote, Romar Domingo

$ 360


1,000

$ 0

Buenaventura, Jay

$ 150


0

$ 150

 

Total

$ 185,844

 

$ 600

 

 

--------------------------------------------------------------------------------